 



Exhibit 10.19

CONSTRUCTION CREDIT AGREEMENT

Dated as of June 23, 2003

among

GENERAL MOTORS ACCEPTANCE CORPORATION, as Lender,

and

CAPITAL AUTOMOTIVE L.P.,

and

CERTAIN REAL ESTATE SUBSIDIARIES, as Borrowers

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page ARTICLE I DEFINITIONS   1       Section 1.01
  Definitions     1       Section 1.02   Certain UCC and Accounting Terms     6
  ARTICLE II LOANS     7       Section 2.01   Amount and Term of Loans     7    
  Section 2.02   Notes     7       Section 2.03   Making the Loans     7      
Section 2.04   Extension, Termination and Reduction of the Credit Commitment    
9       Section 2.05   Payment; Interest Rate; Default Rate     9      
Section 2.06   Payment on Non-Business Days     10       Section 2.07  
Inability to Ascertain the LIBOR Rate     10       Section 2.08   Use of
Proceeds     10       Section 2.09   Effect of Full Payment     10   ARTICLE III
CONDITIONS OF LENDING     11       Section 3.01   Conditions Precedent to Loans
    11       Section 3.02   Additional Conditions Precedent To Each Construction
Draw     15       Section 3.03   Conditions Precedent to All Loans     17      
Section 3.04   Conversion of an Acquisition Loan into a Construction Loan     18
  ARTICLE IV REPRESENTATIONS AND WARRANTIES     18       Section 4.01   Capacity
and Power     18       Section 4.02   Authorization of Borrowing: No Conflict as
to Law or Agreements     18       Section 4.03   Legal Agreements     18      
Section 4.04   Subsidiaries     19       Section 4.05   Financial Condition    
19       Section 4.06   Adverse Change     19       Section 4.07   Litigation  
  19       Section 4.08   Taxes     19       Section 4.09   Titles and Liens    
19       Section 4.10   Real Property Collateral Documents     19      
Section 4.11   Other Security Interests     19       Section 4.12   Compliance
with Laws     19       Section 4.13   Other Agreements     20       Section 4.14
  Solvency     20       Section 4.15   Accuracy of Information     20      
Section 4.16   Wetlands     20       Section 4.17   Environmental Matters     20
 

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page ARTICLE V AFFIRMATIVE COVENANTS     21      
Section 5.01   Financial Statements     22       Section 5.02   Books and
Records; Inspection and Examination     23       Section 5.03   Compliance with
Laws     23       Section 5.04   Payment of Taxes and Other Claims     24      
Section 5.05   Maintenance of Properties     24       Section 5.06   Insurance  
  24       Section 5.07   Restoration Following Casualty     26      
Section 5.08   Application of Proceeds     27       Section 5.09   Financial
Covenants     28       Section 5.10   Use of Mortgaged Property     28      
Section 5.11   Condemnation—General     28       Section 5.12   Leases     30  
    Section 5.13   Construction Responsibilities     31       Section 5.14  
Completion of Improvements     31       Section 5.15   Payment of Costs     31  
    Section 5.16   Additional Advances     32   ARTICLE VI NEGATIVE COVENANTS  
  32       Section 6.01   Consolidation and Merger     32       Section 6.02  
Restrictions on Further Encumbrances or Indebtedness on Real Estate     32      
Section 6.03   Management Fees     32   ARTICLE VII EVENTS OF DEFAULT, RIGHTS
AND REMEDIES     33       Section 7.01   Events of Default     33      
Section 7.02   Rights and Remedies     34   ARTICLE VIII MISCELLANEOUS     35  
    Section 8.01   No Waiver; Cumulative Remedies     35       Section 8.02  
Amendments, Etc.     35       Section 8.03   Addresses for Notices, Etc.     35
      Section 8.04   Costs and Expenses     36       Section 8.05   Execution in
Counterparts     36       Section 8.06   Binding Effect; Assignment     36      
Section 8.07   Governing Law     36       Section 8.08   Severability of
Provisions     36       Section 8.09   Headings     37       Section 8.10  
Venue and Waiver of Jury Trial     37       Section 8.11   Indemnification by
Loan Parties     37       Section 8.12   Joint and Several Liability     37    
  Section 8.13   Reimbursement Among Borrowers     38       Section 8.14  
Appointment of Capital as Representative     38  

ii



--------------------------------------------------------------------------------



 

      SHEDULES:           Schedule 4.04   Subsidiaries       Schedule 4.17  
Environmental Matters       EXHIBITS:           Exhibit A   Form of Note      
Exhibit B   Form of Draw Certificate       Exhibit C   Form of Joinder Agreement
      Exhibit D   Form of Guaranty       Exhibit E   Form of Assignment of
Interest In Construction Documents       Exhibit F   Form of Contractor Consent
and Agreement       Exhibit G   Form of Agreement of Subordination of Lien By
Contractor       Exhibit H   Form of Opinion of Borrower’s Counsel      
Exhibit I   Form of Subordination Agreement

 



--------------------------------------------------------------------------------



 



CONSTRUCTION CREDIT AGREEMENT

     This Construction Credit Agreement (this “Credit Agreement”) is made and
entered into as of June 23, 2003 by and among Capital Automotive L.P., a
Delaware limited partnership (“Capital”), and certain subsidiaries of Capital
from time to time party hereto (collectively, the “Real Estate Subsidiaries”;
Capital and its Real Estate Subsidiaries are collectively referred to as the
“Borrowers”), jointly and severally; and General Motors Acceptance Corporation,
a Delaware corporation (“GMAC”).

W I T N E S S E T H:

     WHEREAS, Borrowers desire GMAC to provide certain extensions of credit,
loans or other financial accommodations to Borrowers in a maximum aggregate
principal amount not to exceed One Hundred Million and no/100 Dollars
($100,000,000) for the purpose of (i) acquiring certain parcels of improved and
unimproved real property and (ii) financing improvements made by tenants on
certain parcels of real property owned by the Borrowers or certain Affiliates
thereof from time to time; and

     WHEREAS, GMAC is willing to provide the financial accommodations provided
for herein to Borrowers, but solely on the terms and subject to the conditions
set forth in this Credit Agreement and the other documents, instruments and
agreements executed and delivered pursuant to this Credit Agreement or
referenced herein.

     NOW, THEREFORE, in consideration of the financial accommodations provided
for herein, the mutual promises and understandings of GMAC and the Borrowers set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, GMAC and the Borrowers hereby agree
as follows:

ARTICLE I

DEFINITIONS

     Section 1.01 Definitions. The following words, terms and/or phrases shall
have the meanings set forth thereafter and such meanings shall be applicable to
the singular and plural form thereof, giving effect to the numerical difference.

     “Acquisition” means the acquisition by Capital and/or its Real Estate
Subsidiaries of the fee interest in a Project Property to be operated in
accordance with Section 5.10.

     “Acquisition Loan” shall have the meaning specified in Section 2.01.

     “Affiliate” means any Person (a) that directly or indirectly, through one
or more intermediaries, controls or is controlled by, or is under common control
with any other Person or one or more Affiliates, (b) that directly or
beneficially owns or holds 20% or more of any equity interest in any other
Person or one or more Affiliates or (c) 20% or more of whose voting stock (or in
the case of a person that is not a corporation, 20% or more of any equity
interest) is owned directly or beneficially or held by any other Person or one
or more Affiliates. For purposes of this definition and this Agreement, the term
“control” shall mean, directly or indirectly, the

 



--------------------------------------------------------------------------------



 



power to direct or cause the direction of the management or policies of a
Person, whether through ownership interest or otherwise, including without
limitation the power to elect or appoint, directly or indirectly, a majority of
the members of its governing board or body.

     “Borrowers’ Liabilities” means all obligations and liabilities of each
Borrower in the aggregate to GMAC (including, without limitation, all debts,
claims, reimbursement obligations and indebtedness) whether primary, secondary,
direct, contingent, fixed or otherwise, theretofore, now and/or from time to
time hereafter owing, due or payable, however evidenced, created, incurred,
acquired or owing and however arising, whether under this Agreement or the Other
Agreements, or by oral agreement or operation of law or otherwise.

     “Business Day” means any day on which GMAC is open for the transaction of
business in Detroit, Michigan other than a Saturday or Sunday.

     “CARS” means Capital Automotive REIT, a Maryland real estate investment
trust.

     “Construction Contract” has the meaning specified in Section 3.01(b)(vii).

     “Construction Loan” shall have the meaning specified in Section 2.01.

     “Construction Project” means each construction project and all improvements
related thereto which are financed with the proceeds of a Construction Loan.

     “Contractor” has the meaning specified in Section 3.01(b)(vii).

     “Cost Analysis” has the meaning specified in Section 3.01(b)(v).

     “Credit Commitment” means One Hundred Million Dollars ($100,000,000),
unless said amount is reduced in accordance with Section 2.04, in which event it
means the amount to which said amount is reduced.

     “Debt Service Coverage Ratio” means, with respect to CARS measured as of
December 31 of each year, the ratio expressed as a fraction, the numerator of
which is consolidated EBITDA and the denominator of which is the scheduled
principal paid during such year plus interest expense during the year.

     “Debt to Total Assets Ratio” means, with respect to CARS measured as of
December 31 of each year, the ratio expressed as a fraction, the numerator of
which is the consolidated long-term Indebtedness (less payments due within one
year) of CARS and the denominator of which is Total Assets plus accumulated
depreciation and amortization (less goodwill) reflected on CARS’ audited
financial statements.

     “Draw Certificate” has the meaning set forth in Section 2.03.

     “EBITDA” means, for any period, operating income for CARS (determined on a
consolidated basis without duplication in accordance with GAAP) for such period
(calculated before taxes, interest expense, depreciation and amortization)
excluding any extraordinary or unusual gains or losses during such period.

2



--------------------------------------------------------------------------------



 



     “Environmental Assessment” has the meaning set forth in
Section 3.01(a)(xiv).

     “Environmental Laws” means any federal, state or local statute, law,
ordinance, code, rule, regulation, order, decree, permit or license regulating,
relating to, or imposing liability or standards of conduct concerning,
environmental matters or conditions, environmental protection or conservation,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended; the Superfund Amendments and
Reauthorization Act of 1986, as amended; the Resource Conservation and Recovery
Act, as amended; the Toxic Substances Control Act, as amended; the Clean Air
Act, as amended; the Clean Water Act, as amended; together with all regulations
promulgated thereunder, and any other “Superfund” or “Superlien” law.

     “Event of Default” has the meaning specified in Section 7.01.

     “GAAP” means United States generally accepted accounting principles, as in
effect from time to time.

     “Guarantor” means an Affiliate of any Borrower guaranteeing Borrowers’
Liabilities.

     “Hazardous Material” means any pollutant, contaminant, or hazardous, toxic
or dangerous waste, substance or material (including, without limitation,
petroleum products, asbestos-containing materials and lead), the generation,
handling, storage, transportation, disposal, treatment, release, discharge or
emission of which is subject to any Environmental Law.

     “Indebtedness” means all of a Person’s liabilities, obligations and
indebtedness to any Person of any and every kind and nature, whether primary,
secondary, direct, indirect, absolute, contingent, fixed or otherwise,
heretofore, now and/or from time to time hereafter owing, due or payable,
however evidenced, created, incurred, acquired or owing and however arising,
whether under written or oral agreement, by operation of law or otherwise.
Without in any way limiting the generality of the foregoing, Indebtedness
specifically includes (i) indebtedness for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or other similar instruments,
(iii) obligations to pay the deferred purchase price of property or services,
(iv) obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, (v) obligations under direct
or indirect guaranties in respect of, and obligations (contingent or otherwise)
to purchase or otherwise acquire, or otherwise to assure a creditor against loss
in respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (iv) above which shall have been or should have been
recorded as indebtedness under GAAP, and (vi) liabilities in respect of unfunded
vested benefits under plans and multiemployer plans covered by Title IV of
ERISA.

     “Interest Rate” shall have the meaning specified in Section 2.05.

     “Leases” means any and all leases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) through which
Borrowers directly or indirectly grant a possessory interest in and to, or the
right to occupy and use, all or any portion of the Mortgaged Property that
constitutes real property, together with any renewals or extensions thereof and
all leases, subleases, licenses, concessions or other agreements in substitution
therefor.

3



--------------------------------------------------------------------------------



 



     “LIBOR Rate” means, with respect to any Loan, a rate per annum equal to the
offered rate for 30-day deposits in Dollars for each day of a monthly billing
period that appears on Telerate Page 3750 as of approximately 11:00 A.M. (London
time). “Telerate Page 3750” means the display designated as “Page 3750” on the
Telerate Service (or such other page as may replace page 3750 on that service or
such other service as may be nominated by the British Lenders’ Association as
the information vendor for the purpose of displaying British Lenders’
Association Interest Settlement Rates for Dollar deposits). The LIBOR Rate
applicable to any day on which no rate so appears or is published will be the
rate last quoted prior to such day.

     “Lien” means, with respect to any asset of any Borrower, any mortgage,
pledge, security interest, encumbrance, lien or charge of any kind (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code in
effect in any jurisdiction).

     “Loan” or “Loans” means and includes all Acquisition Loans and Construction
Loans issued under this Credit Agreement.

     “Loan Documents” means each of the documents set forth in Section 3.1 (a)
and (b).

     “Loan Party” or “Loan Parties” means and includes each Borrower and each
Guarantor.

     “Maturity Date” means June 23, 2004, unless otherwise extended in
accordance with Section 2.04.

     “Maximum Advance Rate for Acquisition Loans” means, with respect to each
Acquisition Loan, eighty five percent (85%) of the lesser of (a) the cash
purchase price (excluding commissions, transaction fees and other expenses
associated with such purchase) for the Mortgaged Property securing such
Acquisition Loan and (b) the appraised value for the Mortgaged Property securing
such Acquisition Loan (as determined by GMAC in its sole discretion).

     “Maximum Advance Rate for Construction Loans” means, with respect to each
Construction Loan, ninety percent (90%) of the lesser of (a) the cash purchase
price (excluding commissions, transaction fees and other expenses associated
with such purchase) for the Mortgaged Property securing such Construction Loan
and (b) the appraised value for the Mortgaged Property securing such
Construction Loan (as determined by GMAC in its sole discretion), plus, in
instances where the Project Property is the Mortgaged Property, an additional
amount equal to ninety percent (90%) of the lesser of (x) the cost of the
improvements to be constructed on the Mortgaged Property, and (y) the appraised
value of the improvements (excluding the value of the land and all existing
improvements thereon) to be constructed on the Mortgaged Property, in each case
as determined by GMAC in its sole discretion.

     “Mortgage” means each Deed of Trust, Mortgage, Leasehold Mortgage,
Leasehold Deed of Trust, Security Agreement, Fixture Filing, Assignment of
Leases and Rents and Financing Statement or substantially similar document,
instrument or agreement executed by any Borrower or any Guarantor from time to
time in favor of GMAC, as each may be amended, modified or supplemented from
time to time.

4



--------------------------------------------------------------------------------



 



     “Mortgaged Property” means each parcel of real property which secures the
Loans.

     “Note” or “Notes” has the meaning specified in Section 2.02.

     “Operating Documents” shall mean with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the bylaws, operating agreement, partnership agreement, limited partnership
agreement or other applicable documents relating to the operation, governance or
management of such entity.

     “Organizational Documents” shall mean with respect to any corporation,
limited liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

     “Other Agreements” means all agreements, instruments and documents,
including, without limitation, letters of credit, guaranties, mortgages, deeds
of trust, pledges, powers of attorney, consents, assignments, contracts,
notices, security agreements, subordination agreements, financing statements and
all other written matter heretofore, now and/or from time to time hereafter
executed by any Borrower or any Guarantor relating to any Loan and delivered to
GMAC including, without limitation, each of the Loan Documents.

     “Person” means and includes an individual, a partnership, a joint venture,
a corporation (whether or not for profit), a limited liability company, a trust,
an unincorporated organization, a government or any department or agency thereof
or any other entity or organization.

     “Plan” means, at any time, any single-employer plan, as defined in
Section 4001(a) and subject to Title IV of ERISA, which is maintained, or at any
time during the five calendar years preceding the time in question was
maintained, for employees of any Borrower or any Subsidiary.

     “Prime Rate” shall mean a variable rate of interest per annum equal to the
higher of (a) the rate of interest from time to time published by the Board of
Governors of the Federal Reserve System as the “Bank Prime Loan” rate in Federal
Reserve Statistical Release H.15(519) entitled “Selected Interest Rates” or any
successor publication of the Federal Reserve System reporting the Bank Prime
Loan rate or its equivalent, or (b) the Federal Funds Rate. The statistical
release generally sets forth a Bank Prime Loan rate for each Business Day. In
the event the Board of Governors of the Federal Reserve System ceases to publish
a Bank Prime Loan rate or its equivalent, the term “Base Rate” shall mean a
variable rate of interest per annum equal to the highest of the “prime rate,”
“reference rate,” “base rate,” or other similar rate published from time to time
by The Wall Street Journal, Central Edition, or its successors, with the
understanding that any such rate may merely be a reference rate and may not
necessarily represent the lowest or best rate actually charged to any customer
by any financial institution.

     “Project Property” means each parcel of real estate which is or will become
the subject of the improvements financed with the proceeds of a Construction
Loan.

5



--------------------------------------------------------------------------------



 



     “Revolving Credit Agreement” means that certain Credit Agreement dated as
of March 22, 2000 by and among GMAC, Capital and certain Subsidiaries of Capital
from time to time party thereto, as amended by that certain First Amendment to
Credit Agreement dated as of March 20, 2002 and that certain Second Amendment to
Credit Agreement of even date herewith, as further amended, modified or restated
from time to time.

     “Reportable Event” means a “Reportable Event” described in Section 4.03 of
the Employee Income Retirement Security Act of 1974, as the same may be amended
from time to time, and any successor statute.

     “Representative” has the meaning specified in Section 8.14.

     “Subsidiary” shall mean, with respect to any Person, a corporation,
partnership, limited liability company or other entity of which such Person
and/or its other Subsidiaries own, directly or indirectly, such number of
outstanding shares or other ownership interests as have more than fifty percent
(50%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Borrowers.

     “Title Company” means, with respect to a particular Loan, such title
insurance company as agreed upon by Representative and GMAC.

     “Total Assets” means the aggregate book value of all assets of CARS
reflected on its audited financial statements for the relevant period.

     “Trustee” means the Individual Trustees (as defined in the applicable
Mortgage for any Mortgaged Property), as applicable, or such title insurance
company as agreed to by GMAC and Representative.

     Section 1.02 Certain UCC and Accounting Terms. Except as otherwise defined
in this Agreement or the Other Agreements, all words, terms and/or phrases used
herein and therein shall be defined by the applicable definition therefor (if
any) in the Uniform Commercial Code as then in effect in the State of Michigan.
Notwithstanding the foregoing, any accounting terms used in this Agreement which
are not specifically defined herein shall have the meanings customarily given to
them in accordance with GAAP. All financing computations hereunder shall be
computed, unless otherwise specifically provided herein, in accordance with GAAP
as consistently applied.

6



--------------------------------------------------------------------------------



 



ARTICLE II

LOANS

     Section 2.01 Amount and Term of Loans.

          (a) Amount. GMAC agrees, on the terms and subject to the conditions
hereinafter set forth, to make Loans to the Borrowers for the purpose of
(i) financing certain improvements to parcels of real property (the proceeds of
which may or may not be used for improvements to Mortgaged Property) from time
to time (referred to herein as “Construction Loans”) and (ii) purchasing the fee
interest in certain improved or unimproved parcels of Project Property (the
proceeds of which may or may not be used for purchasing Mortgaged Property) from
time to time (referred to herein as “Acquisition Loans”) until the Maturity Date
or the earlier date of termination in whole of the Credit Commitment pursuant to
Section 7.02, in such aggregate amounts as Borrowers may from time to time
request but in no event shall (x) the aggregate amount of all outstanding Loans
exceed the amount of the Credit Commitment at any time; (y) the aggregate amount
of any Construction Loan exceed the Maximum Advance Rate for Construction Loans
at any time; or (z) the amount of any Acquisition Loan exceed the Maximum
Advance Rate for Acquisition Loans at any time. Further, if any Mortgaged
Property secures more than one (1) Loan, the applicable advance rate shall
account for all Loans in the aggregate secured by such Mortgaged Property.

          (b) Term. Loans under the Credit Commitment shall be available to
Borrowers by means of individual Loans, it being understood that Loans advanced
to acquire or to make improvements to a particular parcel of Project Property
which are repaid may not be reborrowed under the applicable Note. Each
Construction Loan made by GMAC shall have a maturity date which is eighteen
(18) months from the date of the original advance of such Loan as set forth in
the applicable Note and each Acquisition Loan made by GMAC shall have a maturity
date which is twelve (12) months from the date of the original advance of such
Loan as set forth in the applicable Note, unless otherwise extended by GMAC in
its sole discretion.

     Section 2.02 Notes. Each Loan made by GMAC pursuant to Section 2.01 shall
be evidenced by and repayable with interest in accordance with a promissory note
executed, jointly and severally, by Capital and each applicable Borrower (each
referred to herein as a “Note” and collectively as the “Notes”) payable to the
order of GMAC, substantially in the form of Exhibit A attached hereto, dated the
date of the Loan hereunder. Each Person that owns the Mortgaged Property
securing a Loan shall be an “applicable” Borrower for purposes of the preceding
sentence and this Agreement or shall be a Guarantor, with the applicable
Guaranty secured by the Mortgage. The unpaid principal amount of each Loan shall
bear interest and be due and payable as provided in this Agreement and each
Note. Each Note shall bear interest on the unpaid principal amount thereof from
the date thereof until paid at the Interest Rate.

     Section 2.03 Making the Loans.

          (a) Loan Requests. The Representative may in writing request a Loan
from GMAC, which request shall specify and/or include, as the case may be, (i) a
statement as to what the proceeds of the Loan will be utilized for, including a
description of the existing

7



--------------------------------------------------------------------------------



 



improvements and the improvements to be constructed with the proceeds of each
Construction Loan, (ii) the date of the requested Loan, (iii) the amount of such
advance, (iv) the address of the Project Property which is to be acquired and/or
improved with the proceeds of the Loan, (v) the address and owner of the
Mortgaged Property securing the Loan and the land to be acquired with the Loan,
as applicable, (vi) the purchase price of the Mortgaged Property securing the
Loan and the land to be acquired with the Loan, as applicable, (vii) each of the
documents specified in Section 3.01, as applicable, and (viii) such other
documents, certificates and opinions as GMAC may request, in each case in form
and substance acceptable to GMAC.

          (b) Procedures for Construction Loans. Once the conditions described
below and in Section 3.01 for a particular Construction Loan have been met, such
Construction Loan shall be made pursuant to various construction disbursements
made in accordance with the progress of construction as determined by GMAC and
in accordance with the other terms hereof. If the Project Property is also the
Mortgaged Property securing the applicable Construction Loan or if GMAC has made
other loans which are secured by the Project Property, such construction
disbursements shall be made to the applicable Borrower by deposit into a
construction escrow established with the Title Company, in form and substance
satisfactory to GMAC in its sole discretion. The amount of each Construction
Loan disbursement so determined by GMAC may be subject to a retainage to be
determined by GMAC and GMAC at all times shall have the right to retain
sufficient funds which it reasonably determines are adequate to assure
completion of the work to be performed under the Construction Contract, which
shall not exceed ten percent (10%) of the cost of the Construction Project
unless GMAC reasonably determines that a larger retention is necessary. Unless
otherwise waived by GMAC, all disbursements of a Construction Loan for
construction and installation of the improvements will be made monthly by GMAC
to Borrowers. Unless otherwise waived by GMAC, GMAC shall not be required to
make more than one disbursement under any Construction Loan in any calendar
month. GMAC must be furnished with a complete application for payment at least
five (5) business days prior to the proposed date of any disbursement under a
Construction Loan (“Draw Certificate”). Such Draw Certificate shall be in form
of Exhibit B attached hereto and made a part hereof and executed by an executive
officer of Capital. GMAC shall be entitled to accept and rely upon a signature
on the Draw Certificate transmitted from Borrowers to GMAC by facsimile.
Borrowers shall provide a Draw Certificate with an original signature upon
request by GMAC. In addition, upon receipt by GMAC, Borrowers shall cause any
Contractor seeking payment under a Construction Contract to execute and deliver
to GMAC an Application and Certificate for Payment (AIA Document G702 (1992))
and Continuation Sheet (AIA Document G703 (1992)), or such other forms of such
documents as are agreed to by GMAC and Representative, which documents shall be
acceptable to GMAC in both form and substance. Funds deposited with Borrowers
shall be used only for payment of costs of labor, materials and services
supplied for the construction of improvements specified in the Cost Analysis,
other costs specified in the Cost Analysis, and any other costs which directly
relate to the Project Property for which Borrowers have previously deposited a
sufficient amount of their own funds and/or which are specifically approved by
GMAC in writing. Notwithstanding anything to the contrary contained herein, at
the election of GMAC, any amount to be disbursed by GMAC to enable Borrowers to
make payment to any third party payee may be disbursed by GMAC directly to the
appropriate payee. Disbursements hereunder may be made by GMAC upon the written
request of any person who has been authorized by Borrowers to request such
disbursements until such time as written notice of Borrowers’ revocation of such
authority is received by GMAC. Notwithstanding any of the

8



--------------------------------------------------------------------------------



 



foregoing to the contrary, GMAC has no obligation to monitor or determine
Borrowers’ use or application of any disbursements. The making of any
disbursement shall not be deemed a waiver of GMAC’s rights hereunder with
respect to any further disbursement, nor shall it be construed to be a waiver of
any of the conditions precedent to GMAC’s obligations to make further advances.

          (c) Requirements For All Loans. Notwithstanding anything to the
contrary contained herein, the continued performance, observance and compliance
by Borrowers and each Guarantor of and with all of the covenants, conditions and
agreements of Borrowers and each Guarantor contained herein (whether or not
non-performance constitutes an Event of Default) and in the Other Agreements
shall be further conditions precedent to any disbursements of the proceeds of
any Loan. In addition, GMAC shall not be required to disburse proceeds of any
Loan at any time that (i) any proceedings have been commenced or any Borrower or
any Guarantor has received written notice of the commencement of proceedings by
any public or quasi-public body to acquire the entire Project Property or any
Mortgaged Property or any material part thereof or interest therein (as
determined by GMAC in its sole and absolute discretion) by eminent domain or by
condemnation proceedings, (ii) any legislation has been passed or any suit or
other proceeding has been instituted the effect of which is to prohibit, enjoin
(or to declare unlawful or improper) or otherwise have a material adverse
affect, in GMAC’s sole judgment, on the performance by any party of any of its
obligations hereunder as contemplated hereby, or (iii) GMAC has reasonable cause
to believe that the Project Property and the improvements or any Mortgaged
Property might be subject to forfeiture under any RICO related law. GMAC’s
refusal to disburse any proceeds of any Loan on account of the provisions of
this Section 2.03 shall not alter or diminish any Borrower’s other obligations
hereunder or otherwise prevent any breach or default of any Borrower hereunder
from becoming an Event of Default. Each request for a Loan and each application
for payment submitted by Borrowers under a Construction Loan shall constitute an
affirmation that Borrowers have performed, observed and complied with their
covenants, conditions and agreements contained herein in all material respects
and that all representations and warranties made by Borrowers hereunder continue
to be true and correct.

     Section 2.04 Extension, Termination and Reduction of the Credit Commitment.
The Credit Commitment shall automatically renew on an annual basis for periods
of one (1) year unless either of GMAC or the Representative provides such other
party written notice of such party’s intent to not renew the Credit Commitment
on or prior to ninety (90) days before the applicable Maturity Date. The
Borrowers shall have the right at any time and from time to time upon three
(3) business days’ prior notice to GMAC to permanently terminate in whole or
permanently reduce in part the Credit Commitment, without penalty or premium;
provided, however, that no reduction shall reduce the Credit Commitment to an
amount less than the aggregate amount of all Loans outstanding at the time with
respect thereto. GMAC may also terminate the Credit Commitment as provided in
Section 7.02.

     Section 2.05 Payment; Interest Rate; Default Rate.

          (a) The unpaid principal amount of each Loan shall bear interest from
the date of such Loan until maturity (whether by acceleration or otherwise) at
an interest rate per annum mutually acceptable to GMAC and Capital, which
interest rate shall be determined prior to

9



--------------------------------------------------------------------------------



 



entering into each Note and shall be set forth in the applicable Note evidencing
such Loan (the “Interest Rate”), with such interest payable in accordance with
Section 2.05(c) below. Notwithstanding anything contained herein to the
contrary, to the extent GMAC and Capital are unable to reach agreement on the
Interest Rate, GMAC shall have no obligation to fund the applicable Loan.

          (b) If an Event of Default shall have occurred and be continuing
hereunder, all Loans shall bear interest from the date of such Event of Default,
payable on demand, at a rate per annum (the “Default Rate”) equal to the sum of
two percent (2%) plus the then applicable Interest Rate.

          (c) Interest on Loans shall accrue from and including the date of any
such Loan to but excluding the date of any repayment thereof and shall be
payable (i) monthly in arrears for each month on the first Business Day of the
next following calendar month and (ii) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

          (d) All payments of principal and interest under each Note hereunder
shall be made to GMAC in immediately available funds. Borrowers agree that the
amount shown on the books and records of GMAC as being the aggregate amount of
the Loan outstanding under each Note shall be prima facie evidence of the
principal amount of such Note then outstanding.

     Section 2.06 Payment on Non-Business Days. Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
payment of interest on the applicable Note or the fees hereunder, as the case
may be.

     Section 2.07 Inability to Ascertain the LIBOR Rate. Notwithstanding any
other provision of this Agreement or the Notes to the contrary, to the extent
the Interest Rate has been determined based upon the LIBOR Rate, if GMAC shall
determine in good faith by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the LIBOR
Rate (to the extent the Interest Rate is based upon the LIBOR Rate), then GMAC
shall promptly give notice thereof to Representative, and all outstanding Loans
commencing as of the next monthly billing period shall bear interest at the
Prime Rate.

     Section 2.08 Use of Proceeds. The proceeds of each Acquisition Loan shall
be used solely for purchasing improved or unimproved Project Property by Capital
and/or its Real Estate Subsidiaries. The proceeds of each Construction Loan
shall be used solely for completing construction and improvements to certain
parcels of Project Property owned by Capital and/or its Real Estate
Subsidiaries. All Loans shall be secured by a first priority perfected security
interest in the Mortgaged Property (which proceeds may or may not be used to
(a) finance completion of improvements to the Mortgaged Property by its tenant
or (b) acquire the Mortgaged Property) in accordance with the terms and
conditions set forth in Section 2.03.

     Section 2.09 Effect of Full Payment. Upon the full payment and satisfaction
of principal and interest of any particular Note and the written cancellation of
such Note by GMAC, the applicable Borrower (other than Capital) obligated on
such Note shall be released from all

10



--------------------------------------------------------------------------------



 



liability under this Agreement, the Note and the Other Agreements and each
corresponding Mortgage securing such Note shall be released (but only if all
Notes secured by such Mortgage have been fully paid, satisfied and cancelled).
It is understood and agreed that Capital shall assume all responsibility and
obligation of such Borrower to indemnify Lender pursuant to Section 8.11 herein
after full payment of the applicable Borrower’s Note.

ARTICLE III

CONDITIONS OF LENDING

     Section 3.01 Conditions Precedent to Loans.

          (a) Acquisition Loans and Construction Loans. The obligation of GMAC
to make any Loan is subject to the condition precedent that GMAC shall have
received on or before the day of such Loan all of the following, each dated
(unless otherwise indicated) as of the date of such Loan, in each case in form
and substance satisfactory to GMAC unless otherwise agreed to by GMAC and
Borrowers in writing:



           (i) Joinder Agreement. Executed original of the Joinder Agreement in
the form attached hereto as Exhibit C pursuant to which the Affiliate utilizing
the proceeds of each Loan agrees to become a Borrower under this Agreement.    
         (ii) Mortgage. The Borrower or Guarantor, as applicable, which is the
mortgagor will own the respective Mortgaged Property in fee simple and shall
execute a Mortgage which when recorded will grant to GMAC a first priority
security interest in each parcel of Mortgaged Property securing all present and
future Loans.              (iii) Guaranty. To the extent the proceeds of any
Loan are being used to acquire or improve Project Property which is not the
Mortgaged Property, the owner of such Mortgaged Property shall execute a
Guaranty in the form of Exhibit D hereto.              (iv) Financing
Statements. UCC fixture filings for each parcel of Mortgaged Property.    
         (v) Note. A Note properly executed on behalf of the applicable
Borrower.              (vi) Use of Proceeds. Evidence that the proceeds of the
Loan shall be used (i) in the case of a Construction Loan, for the construction
of the proposed improvements to the Project Property identified by Borrowers;
(ii) in the case of an Acquisition Loan, for the acquisition of Project Property
by Capital and/or its Real Estate Subsidiaries.              (vii)
Manufacturer’s Approval. Evidence of the applicable required manufacturer’s
approval of the automobile dealership to be constructed or improved upon the
Project Property according to the approved plans and specifications; provided,
however, that such manufacturer’s approval may not be required for minor
improvements to Project Property.

11



--------------------------------------------------------------------------------



 





           (viii) Lease. An executed lease for the Project Property.    
         (ix) Sufficient Proceeds. Evidence that the proceeds of the
Construction Loan together with funds of the Borrower, the tenant of the Project
Property, or such tenant’s lease guarantor shall be sufficient for the
construction of the proposed improvements to the Project Property identified by
Borrowers.              (x) Title Policy. For each parcel of Mortgaged Property,
an ALTA loan policy of title insurance issued by the Title Company, with all
premiums having been paid in full, with aggregate liability limits of not less
than the Loan amount applicable to such Mortgaged Property, insuring GMAC’s
interest under the mortgage, subject only to such defects and exceptions as will
have been approved by GMAC in its sole, absolute discretion and containing such
endorsements as GMAC shall require, including, without limitation, a zoning
endorsement insuring that the Mortgaged Property is zoned to permit the uses
allowed in Section 5.10, provided that such zoning endorsement and any other
endorsements required by GMAC are available in the State in which the Mortgaged
Property is located. Such title insurance policies will insure that marketable
legal title is vested in fee simple absolute in the applicable Borrower, or
Guarantor, that the mortgage or deed of trust constitutes a first lien on the
real property securing such Loan, and that there are no recorded or unrecorded
Liens encumbering such property, except such Liens as are approved in writing by
GMAC.              (xi) Survey. A current ALTA survey with respect to each
parcel of Mortgaged Property, with each such survey to be certified to GMAC in
form satisfactory to GMAC in its sole, absolute discretion; provided, however,
Borrowers may elect to deliver such survey to GMAC within thirty (30) days after
the making of any applicable Loan, but only if the applicable title policy will
not have a “survey exception” (in which case Borrowers hereby covenant and agree
to make such delivery within the aforesaid thirty (30) day time period). For
purposes herein, an ALTA survey shall be deemed “current” if the Title Company
will issue a zoning endorsement and waive the “survey exception” based upon such
survey with a “no new improvements” affidavit from the fee owner of the
Mortgaged Property, provided that such survey otherwise satisfies the other
requirements of this subsection.              (xii) Appraisal. An MAI appraisal
with respect to each parcel of Mortgaged Property (including, without
limitation, a fee simple appraisal value and a leased fee appraisal value) by an
appraiser acceptable to GMAC and, in form and substance acceptable to GMAC. If
the Project Property is the Mortgaged Property or if GMAC has made other loans
that are secured by the Project Property, the appraisal shall appraise such
property with and without the proposed improvements.              (xiii)
Opinion. GMAC will have received an opinion of counsel as to Capital, the
particular Borrower and any Guarantor, as applicable, in the form attached
hereto as Exhibit H prior to making any Loan; provided, however, that a new
opinion shall not be required to complete the conversion of a previously
existing Acquisition Loan to a Construction Loan.

12



--------------------------------------------------------------------------------



 





           (xiv) Environmental Assessment. An environmental assessment report
(at the expense of Borrowers), including Phase I and Phase II assessments (when
recommended by the Phase I assessment), from a qualified engineering firm or
other qualified consultant acceptable to GMAC with respect to an environmental
assessment of the Mortgaged Property (each an “Environmental Assessment”), in
form and substance acceptable to GMAC including, without limitation,
environmental condition of such Mortgaged Property acceptable to GMAC.    
         (xv) Soil Report. If the Project Property is the Mortgaged Property or
if GMAC has made other loans that are secured by the applicable Project
Property, an assessment of the soil comprising the Project Property performed by
a licensed soil engineer reasonably satisfactory to GMAC indicating that all
areas on which any improvements are to be located are either sufficient for the
construction of same thereon or can be made sufficient through specific
engineering and earth-moving work described therein, the cost of which is
included in the Cost Analysis.              (xvi) Pay-off. Executed Pay-off
Letter and evidence of the release of all Liens on each parcel of Mortgaged
Property.              (xvii) Resolutions. A certified copy of the resolutions
of the Board of Directors/Managers of the respective Borrower and Guarantor, as
applicable, evidencing approval of this Agreement, the Mortgage, the Note, the
Guaranty, the other Loan Documents and the other matters contemplated hereby.  
           (xviii) Secretary’s Certificate. A signed copy of a certificate of
the Secretary or an Assistant Secretary of each Borrower and each Guarantor, as
applicable, which shall certify to (i) the Organizational Documents of such
Borrower or such Guarantor, (ii) Operating Documents of such Borrower or such
Guarantor, and (iii) the names of the officers of the Borrower or Guarantor
authorized to sign this Agreement and the Other Agreements to which such
Borrower or such Guarantor is a party and the certificates to be delivered
pursuant to this Agreement, together with the true signatures of such officers.
GMAC may conclusively rely on such certificate until it shall receive a further
certificate of the Secretary or Assistant Secretary of the applicable Borrower
or Guarantor canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate.              (xix)
Other Agreements. Such other documents, instruments, agreements and certificates
as GMAC may reasonably request.

          (b) Construction Loans. In addition to the foregoing requirements,
prior to any Construction Loan, GMAC shall have received on or before the
initial advance of such Construction Loan all of the following, in each case in
form and substance satisfactory to GMAC unless otherwise agreed to by GMAC and
Borrowers in writing:



           (i) Sufficient Proceeds. Evidence that the proceeds of the
Construction Loan together with funds of the Borrower, the tenant of the Project

13



--------------------------------------------------------------------------------



 





  Property, or such tenant’s lease guarantor shall be sufficient for the
construction of the proposed improvements to the Project Property identified by
Borrowers.              (ii) Project Manager. Evidence that a project manager
shall have been appointed by the applicable Borrower to oversee all aspects of
the construction.              (iii) Plans and Specifications. A complete set of
plans and specifications for said improvements relating to such advance, which
plans and specifications for said improvements are to be in full compliance with
all building codes and ordinances of the city or county where the improvements
are to be constructed and all restrictions, if any, of the subdivision where the
improvements are to be constructed.              (iv) Architect’s Certificate. A
certificate of the architect preparing the plans and specifications
(“Architect”) satisfactory to GMAC that:



                (1) the Project Property is now, and upon construction of the
improvements in accordance with the plans and specifications will be, in
compliance with all applicable building and zoning laws, ordinances, rules and
regulations, without regard to and independently of any other property, except
for minor, immaterial defects approved in writing by GMAC;    
              (2) any and all required licenses and permits for and approvals of
the Construction Project and improvements have been or will be issued by all
governmental authorities and agencies (federal, state and local) and are or will
be in full force and effect; and                   (3) all utilities and
municipal services necessary for the improvements are available at the Project
Property, and all permissions, permits and licenses required to tie the Project
Property and improvements into such utilities and services have been or will be
obtained on an unconditional basis including, without limitation, all necessary
telephone, electric, gas, water, sewer and drainage permits.



       (v) Cost Analysis. A cost analysis (“Cost Analysis”) setting forth all
expenses and costs which either have been incurred or Borrowers reasonably
estimate will be incurred, and all reserves, if any, to be established and
maintained in connection with the construction of the improvements.    
     (vi) Permits. True and complete copies of any and all required licenses and
permits for and approvals of the proposed improvements have been issued by all
governmental authorities and agencies (federal, state and local).          (vii)
Construction Contract. A copy of the applicable site-work or construction
contract with the contractor who will perform the site-work or construct the
improvements (each a “Contractor”, and each construction contract a
“Construction Contract”). In addition, if the Project Property is the Mortgaged
Property or if GMAC has made other loans that are secured by the applicable
Project Property, Borrowers shall

14



--------------------------------------------------------------------------------



 





  (a) execute and deliver to GMAC an Assignment of Borrower’s Interest in
Construction Documents substantially similar to that attached hereto as
Exhibit E and made a part hereof (provided that if Borrowers are not a party to
the Construction Contract, the “owner” specified in the Construction Contract
will execute the Assignment of Borrower’s Interest in Construction Contract
along with the applicable Borrowers), and (b) cause to be executed by each
Contractor and delivered to GMAC, a Contractor Consent and Agreement and an
Agreement of Subordination of Lien by Contractor substantially similar to those
attached hereto as Exhibit F and Exhibit G, respectively, and made a part
hereof. If the Project Property is the Mortgaged Property or if GMAC has made
other loans that are secured by the applicable Project Property, (i) each
Construction Contract must be approved by GMAC and Borrowers may not make
changes in the Construction Contract without the prior written approval of GMAC,
and (ii) Borrowers shall not approve or allow any change orders to the
Construction Contract without the prior written consent of GMAC, except that
GMAC’s prior written consent shall not be required with respect to individual
change orders involving a cost increase or decrease of less than Two Hundred
Fifty Thousand Dollars ($250,000) (provided that individual change orders shall
not be used to circumvent this consent requirement). Notwithstanding the
foregoing, Borrowers shall not be required to obtain GMAC’s consent to any
change order involving a cost increase paid for entirely out of Borrowers’
funds, although Borrowers shall deliver notice thereof to GMAC reasonably
promptly after it occurs. If the Project Property is the Mortgaged Property or
if GMAC has made other loans that are secured by the applicable Project
Property, Borrowers shall obtain the prior written approval of GMAC prior to any
change order which requires the approval of the municipality in which the
Project Property is located, whether or not GMAC’s approval is required. GMAC
shall be furnished with copies of all change orders issued over Two Hundred
Fifty Thousand Dollars ($250,000) whether or not GMAC’s prior written consent
with respect thereto has been required hereunder or obtained pursuant hereto.
GMAC may require Borrowers to advance any sums required for the construction of
the improvements and/or acquisition of the real estate over and above the
proceeds of the Construction Loans prior to any advances by GMAC.    
     (viii) Compliance With Mechanic’s Lien Statutes. If the Project Property is
the Mortgaged Property or if GMAC has made other loans that are secured by the
applicable Project Property, evidence satisfactory to GMAC of the owner of the
Project Property’s compliance with all applicable mechanic’s lien statutes,
including the filing of a notice of commencement if applicable in the State in
which the Project Property is located.          (ix) Other Agreements. Such
other documents, instruments, agreements and certificates as GMAC may reasonably
request.

     Section 3.02 Additional Conditions Precedent To Each Construction Draw.

          (a) On or prior to the date of any Construction Loan disbursement
hereunder, Borrowers shall furnish to the following to GMAC:

15



--------------------------------------------------------------------------------



 





       (i) Title Insurance Endorsements. If the Project Property is the
Mortgaged Property or if GMAC has made other loans that are secured by the
applicable Project Property, (i) an interim mechanic’s lien endorsement to the
title insurance policy referred to in Section 3.01(a) insuring that there are no
recorded or unrecorded mechanic’s liens encumbering the Project Property; and
(ii) a construction loan disbursement endorsement increasing the coverage of the
policy by an amount equal to the construction advance then being made and
changing the effective date of the policy to the date of disbursement of such
construction advance.          (ii) Line Item Balancing; Reallocation. If the
Project Property is the Mortgaged Property, any undisbursed Construction Loan
funds together with all sums, if any, previously paid by Borrowers as shown in
the Cost Analysis shall be at all times equal to or greater than the amount
which GMAC from time to time determines necessary to pay, through completion,
all costs of development and construction of the Construction Project and
improvements related thereto. In no event shall GMAC be required to disburse any
portion of the Construction Loan in excess of the portion of such Construction
Loan allocated to any particular item or category on the Cost Analysis unless
there is a sufficient amount in the contingency line item to cover such excess.
However, GMAC reserves the right after any Event of Default, and at any other
time that GMAC deems it necessary or advisable to avoid impairment of its
security, to make advances of amounts previously allocated to any of the
designated items in the Cost Analysis for such other purposes or in such
different proportions as GMAC determines in its sole discretion. Borrowers may
not reallocate items of cost or change the Cost Analysis without the prior
written consent of GMAC, except by using amounts in the contingency line item
and except as otherwise expressly provided in this Agreement with regard to
change orders.          (iii) Officers’ Certificate. A certificate of the
applicable (or respective) Borrower certifying that (i) the representations and
warranties contained in Article IV are correct on and as of the date of such
Construction Loan as though made on and as of such date, except to the extent
that such representations and warranties relate solely to an earlier date, and
(ii) no event has occurred and is continuing, or would result from such
Construction Loan, which constitutes an Event of Default or would constitute an
Event of Default but for the requirement that notice be given or the lapse of
time or both.

          (b) On or prior to the date of any Construction Loan disbursement
hereunder, Borrowers shall furnish to the following to GMAC if requested by
GMAC:



       (i) Foundation Survey. If the Project Property is the Mortgaged Property
or if GMAC has made other loans that are secured by the applicable Project
Property, GMAC may require Borrowers to provide an update to the ALTA survey
provided in Section 3.01(g) above showing the location of the foundation of the
improvements in the process of being constructed on the Project Property and
that no deed, building line, easement or any other property covenant or
ordinance violation whatsoever and an endorsement to the title policy insuring
matters of survey to and including the date of such survey.

16



--------------------------------------------------------------------------------



 





       (ii) Certificates of Completion. Upon GMAC’s request, Borrowers shall
provide to GMAC, at Borrower’s expense, architect’s and/or engineer’s
certificates of progress with respect to each Construction Project, satisfactory
to GMAC, describing the nature and extent of all work done, indicating the state
to which construction has progressed, and certification that all work has been
done and materials installed in compliance with the plans and specifications.  
       (iii) Proof of Payment, Lien Waiver, Etc. GMAC may require Borrowers to
provide proof to GMAC as to payment of construction bills due the general
contractor, a lien subordination agreement or lien waivers from the general
contractor, partial or final lien waivers, as applicable, from every
subcontractor, supplier or laborer, inspection reports, Certificate of Final
Occupancy, statements showing itemization of present and prospective
expenditures, a statement of items due and unpaid, a list of items necessary for
completion and an estimate of the cost thereof and such other items as GMAC may
require to establish the construction progress.          (iv) Inspection. GMAC
or GMAC’s architect or agents may elect to inspect the Project Property and the
improvements from time to time and at all reasonable times, during or after
construction. Borrowers will permit GMAC and its representatives and agents to
enter upon the premises and to inspect the improvements and all materials to be
used in the construction thereof and to cooperate and cause any contractor or
subcontractor to cooperate with GMAC and its representatives and agents during
such inspections.          (v) Other Agreements. Such other documents,
instruments, agreements and certificates as GMAC may reasonably request.

     Section 3.03 Conditions Precedent to All Loans. The obligation of GMAC to
make each Loan or any construction disbursement under any Note shall be subject
to the further conditions precedent that on the date of such Loan:



       (i) The representations and warranties contained in Article IV are
correct on and as of the date of such Loan as though made on and as of such
date, except to the extent that such representations and warranties relate
solely to an earlier date;          (ii) No event has occurred and is
continuing, or would result from such Loan, which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both;          (iii) Evidence of a valid first
priority lien and/or security interest in the Mortgaged Property securing the
Loan;          (iv) During the term of this Agreement, no Borrower or Guarantor,
as applicable, shall have further encumbered through non-GMAC financing any
parcel of Mortgaged Property; and          (v) Prior to each disbursement under
a Construction Loan, GMAC shall have received confirmation that the construction
and/or improvements which were

17



--------------------------------------------------------------------------------



 





  originally contemplated by the Construction Contract are being completed in a
satisfactory manner and within the budget and time periods specified in the Loan
Documents submitted to GMAC.

     Section 3.04 Conversion of an Acquisition Loan into a Construction Loan.
Following written notice to GMAC, Borrowers may convert an Acquisition Loan into
a Construction Loan upon satisfaction of all of the requirements provided in
this Agreement for a Construction Loan.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     Each Loan Party, jointly and severally, represents and warrants to GMAC as
follows:

     Section 4.01 Capacity and Power. Each Loan Party is of due capacity and is
a limited partnership, general partnership, limited liability company or
corporation duly incorporated or formed, as applicable, validly existing and in
good standing under the laws of its respective state of formation and is duly
licensed or qualified to transact business in all jurisdictions where the
character of the property owned or leased or the nature of the business
transacted by it makes such licensing or qualification necessary. Each Loan
Party has all requisite power and authority, corporate or otherwise, to conduct
its business, to own its properties and to execute and deliver, and to perform
all of its obligations under this Agreement and the Other Agreements.

     Section 4.02 Authorization of Borrowing: No Conflict as to Law or
Agreements. The execution, delivery and performance by each Loan Party of this
Agreement and the Other Agreements and the borrowings from time to time
hereunder have been duly authorized by all necessary action and do and will not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect having applicability to
any Loan Party or to the Organizational Documents or Operating Documents of any
Loan Party, (iii) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other agreement, lease or
instrument to which any Loan Party is a party or by which it or its properties
may be bound or affected, or (iv) result in, or require, the creation or
imposition of any mortgage, deed of trust, pledge, lien, security interest or
other charge or encumbrance of any nature (other than the respective Mortgage,
as applicable) upon or with respect to any of the properties now owned or
hereafter acquired by any Loan Party.

     Section 4.03 Legal Agreements. This Agreement and the Other Agreements,
when executed and delivered by each respective Loan Party hereunder, will
constitute the legal, valid and binding obligation of each Loan Party
enforceable against such Loan Party in accordance with their respective terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or similar laws affecting the enforceability of creditors’ rights
generally and to the effect of general principles of equity (whether considered
in a proceeding at law or in equity).

18



--------------------------------------------------------------------------------



 



     Section 4.04 Subsidiaries. No Loan Party other than Capital has any
subsidiaries other than a Loan Party or as set forth in Schedule 4.04.

     Section 4.05 Financial Condition. Capital has heretofore furnished or will
furnish prior to any Loan, certain financial statements of CARS on a
consolidated basis to GMAC. Said financial statements fairly present the
financial condition of CARS on a consolidated basis as of the dates thereof and
the results of their operations for the periods then ended, and were prepared in
accordance with generally accepted accounting principles. No Loan Party
executing a Mortgage (other than CARS) has (a) any material amount of assets
other than the applicable Mortgaged Property owned by such Loan Party or (b) any
Indebtedness except in favor of GMAC.

     Section 4.06 Adverse Change. There has been no material adverse change in
the business, properties or condition (financial or otherwise) of CARS or any
Loan Party since the date of the latest financial statement.

     Section 4.07 Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of any Loan Party, threatened against or affecting any Loan
Party, the properties of any Loan Party or any Construction Project before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which, if determined adversely to such
Loan Party or any Construction Project, would have a material adverse effect on
the financial condition, properties, or operations of such Loan Party or the
ability to complete the Construction Project in a timely manner.

     Section 4.08 Taxes. Each Loan Party has filed all federal, state and local
tax returns which are required to be filed, and each Loan Party has paid or
caused to be paid to the respective taxing authorities all taxes as shown on
said returns or on any assessment received by it to the extent such taxes are
due.

     Section 4.09 Titles and Liens. Each Loan Party has good and merchantable
title to each parcel of Mortgaged Property.

     Section 4.10 Real Property Collateral Documents. Each Mortgage constitutes
a valid and perfected first priority security interest in favor of GMAC in the
respective Mortgaged Property to which such Mortgage relates (except as
otherwise permitted by this Agreement).

     Section 4.11 Other Security Interests. Except for Permitted Encumbrances
(as defined in the applicable Mortgage for any Mortgaged Property), there are no
security interests or Liens encumbering any portion of any Mortgaged Property
covered by any Mortgage.

     Section 4.12 Compliance with Laws. Each Loan Party is in compliance with
all laws, orders, regulations and ordinances of all federal, foreign, state and
local governmental authorities binding upon or affecting the business, operation
or assets of each Loan Party including, without limitation, zoning or other
ordinances relating to permissive non-conforming uses of property, except to the
extent the failure to so comply will not have a material adverse effect on any
applicable Loan Party or Mortgaged Property owned by such Loan Party. The plans
and specifications for each Construction Project are in full compliance with all
building codes and ordinances of the municipality and county where the
improvements are to be constructed.

19



--------------------------------------------------------------------------------



 



     Section 4.13 Other Agreements. Each Loan Party makes each of the
representations and warranties of each Loan Party contained in the Other
Agreements to which such Loan Party is a party operative and applicable for the
benefit of GMAC as if the same were set forth at length herein.

     Section 4.14 Solvency. Each Loan Party has capital sufficient to carry on
its business and transactions and all businesses and transactions in which it is
about to engage and is solvent and able to pay its debts as they mature and each
Loan Party owns property the fair saleable value of which is greater than the
amount required to pay each Loan Party’s Indebtedness. No transfer of property
is being made and no Indebtedness is being incurred in connection with the
transactions contemplated by this Agreement with the intent to hinder, delay or
defraud either present or future creditors of any Loan Party.

     Section 4.15 Accuracy of Information. All factual information heretofore or
contemporaneously furnished by each Loan Party to GMAC for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all other factual information (taken as a whole) hereafter furnished by or on
behalf of each Loan Party to GMAC will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and no
Loan Party has not omitted and will not omit any material fact necessary to
prevent such information from being false or misleading.

     Section 4.16 Wetlands. To the best knowledge of the Loan Parties, there are
no wetlands or similarly protected marsh areas as defined under any federal,
state or local law on the Mortgaged Property except as disclosed in the
applicable Mortgage for such Mortgaged Property. THE BORROWERS SHALL BE SOLELY
RESPONSIBLE FOR AND AGREE TO INDEMNIFY TRUSTEE AND GMAC AND PROTECT AND DEFEND
WITH COUNSEL REASONABLY ACCEPTABLE TO GMAC AND HOLD TRUSTEE AND GMAC HARMLESS
FROM AND AGAINST ANY CLAIMS (INCLUDING WITHOUT LIMITATION THIRD PARTY CLAIMS FOR
PERSONAL INJURY OR REAL OR PERSONAL PROPERTY DAMAGE), ACTIONS, ADMINISTRATIVE
PROCEEDINGS (INCLUDING INFORMAL PROCEEDINGS), JUDGMENTS, DAMAGES, PUNITIVE
DAMAGES, PENALTIES, FINES, COSTS, LIABILITIES (INCLUDING SUMS PAID IN
SETTLEMENTS OF CLAIMS), INTEREST OR LOSSES, REASONABLE ATTORNEYS’ FEES
(INCLUDING ANY FEES AND EXPENSES INCURRED IN ENFORCING THIS INDEMNITY),
REASONABLE CONSULTANT FEES, AND EXPERT FEES THAT ARISE DIRECTLY OR INDIRECTLY
FROM OR IN CONNECTION WITH THE PRESENCE ON THE MORTGAGED PROPERTY OF WETLANDS,
TIDELANDS OR SWAMP AND OVERFLOW LANDS, OR ANY BREACH OF THE FOREGOING
REPRESENTATION AND WARRANTY. THE PROVISIONS OF THIS SECTION 4.16 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT AND RECONVEYANCE OF THE MORTGAGED PROPERTY.

     Section 4.17 Environmental Matters. Except as set forth in any
Environmental Assessment or on Schedule 4.17 hereto, the Loan Parties, each
Subsidiary and, to the best knowledge of the Loan Parties, any tenant or other
occupant of the Mortgaged Property, are in compliance in all material respects
with all applicable Environmental Laws and have been issued and will maintain
and keep current all required federal, state and local permits, licenses,

20



--------------------------------------------------------------------------------



 



certificates and approvals. Except as set forth in any Environmental Assessment
or on Schedule 4.17 hereto, neither the Loan Parties nor, to the best of the
Loan Parties’ knowledge after reasonable investigation, any previous owner or
operator of the Mortgaged Property or any other Person, (a) has used or is using
the Mortgaged Property in violation of any Environmental Law; (b) has managed,
generated, stored, released, discharged, treated, or disposed of any Hazardous
Material on any portion of the Mortgaged Property in violation of any
Environmental Law; or (c) has transferred or released or caused to be
transferred or released any Hazardous Material from the Mortgaged Property to
any other location in violation of any Environmental Law. Except for Hazardous
Materials approved in writing by GMAC for use on the Mortgaged Property or
necessary for the routine maintenance of the Mortgaged Property and as used in
the ordinary course of the Loan Parties’ business (or the business of any tenant
occupying the Mortgaged Property pursuant to a written lease approved by GMAC),
which Hazardous Material shall be used in accordance with all applicable
Environmental Laws, each Loan Party covenants that it shall not permit any
Hazardous Materials to be brought on to the Mortgaged Property, or if so brought
or found located thereon, shall be immediately removed, with proper disposal,
and all environmental cleanup requirements shall be diligently undertaken
pursuant to all Environmental Laws. Except as set forth in the Environmental
Assessment or on Schedule 4.17 hereto, no Loan Party nor any Subsidiary has been
notified of any pending or threatened action, suit, proceeding or investigation,
and no Loan Party nor any Subsidiary is aware of any facts, which (i) calls into
question, or could reasonably be expected to call into question, compliance by
any Loan Party or any Subsidiary or any tenant or other occupant with any
Environmental Laws, (ii) seeks, or could reasonably be expected to form the
basis of a meritorious proceeding to seek, to suspend, revoke or terminate any
license, permit or approval necessary for the operations of any Loan Party’s,
any Subsidiary’s or any tenant’s or other occupant’s business or facilities or
for the generation, handling, storage, treatment or disposal of any Hazardous
Materials, or (iii) seeks to cause, or could reasonably be expected to form the
basis of a meritorious proceeding to cause, any property of any Loan Party or
any Subsidiary to be subject to any restrictions on ownership, use, occupancy or
transferability under any Environmental Laws. The Loan Parties, jointly and
severally, agree that GMAC shall not assume any liability or obligation for
loss, damage, fines, penalties, claims or duty to clean-up or dispose of wastes
or materials on or relating to the property of any Loan Party regardless of any
inspections made by GMAC prior to the consummation of this Agreement or as a
result of any conveyance of title to GMAC by foreclosure, deed in lieu of
foreclosure, or otherwise. The Loan Parties, jointly and severally, agree to
remain fully liable and to indemnify and hold harmless GMAC from any costs,
expenses, clean-up costs, waste disposal costs, litigation costs, fines and
penalties, including without limitation those costs, expenses, penalties, fines
and other related liabilities under applicable Environmental Laws, except to the
extent such costs, expenses, penalties, fines and other related liabilities are
directly caused by the gross negligence or willful misconduct of GMAC.

ARTICLE V

AFFIRMATIVE COVENANTS

     So long as any Note shall remain unpaid, the Credit Commitment shall be
outstanding or any Borrowers’ Liabilities shall be outstanding, the Borrowers,
each Guarantor and CARS, as

21



--------------------------------------------------------------------------------



 



applicable, will comply with the following requirements, unless GMAC shall
otherwise consent in writing:

     Section 5.01 Financial Statements. The Borrowers shall deliver to GMAC the
following:

          (a) As soon as available, copies of the periodic Form 10-Q quarterly
report or comparable successor report filed by CARS with the Securities and
Exchange Commission or any successor agency; provided, that if such report is
not made available within forty-five (45) days after the end of each of the
first three quarterly accounting periods in each fiscal year of CARS beginning
with the quarter ending March 31, 2003, CARS shall immediately deliver to GMAC
an internally-prepared balance sheet of CARS and its Subsidiaries on a
consolidated and consolidating basis as at the end of such quarter and the
related statements of operations and statements of cash flows of CARS and its
Subsidiaries on a consolidated and consolidating basis for such quarter and for
the portion of the fiscal year ended at the end of such quarter, setting forth
in each case in comparative form the figures for the corresponding quarter and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified (subject to normal year-end adjustments) as to fairness of
presentation, in accordance with GAAP (other than footnotes thereto), by the
chief financial officer of CARS;

          (b) As soon as available, copies of the Form 10-K Annual Report or
comparable successor report filed by CARS with the Securities and Exchange
Commission or any successor agency; provided, that if such report is not made
available within ninety (90) days after the close of each fiscal year of CARS,
CARS shall immediately deliver to GMAC a balance sheet and the related
consolidated and consolidating statements of operations and stockholders’ equity
and consolidated and consolidating statements of cash flows of CARS and its
Subsidiaries on a consolidated and consolidating basis as of the end of such
fiscal year, fairly and accurately presenting the financial condition of CARS
and its Subsidiaries on a consolidated basis as at such date and the results of
operations of CARS and its Subsidiaries for such fiscal year and setting forth
in each case in comparative form the corresponding figures for the corresponding
period of the preceding fiscal year, all in reasonable detail, prepared in
accordance with GAAP consistently applied, and audited by a big-four accounting
firm or an accounting firm acceptable to GMAC in its reasonable discretion;

          (c) If requested by GMAC, copies of the balance sheet of each lessee
(the “Lessee”) of each parcel of Mortgaged Property as at the end of each fiscal
quarter of each Lessee, and the related statements of income, changes in equity
and cash flows for such quarter and for the period from the beginning of the
then current Fiscal Year through the end of such quarter, certified as true and
correct by such Lessee, to the extent received by any Borrower or Guarantor, as
applicable;

          (d) Immediately after the commencement thereof, notice in writing of
all litigation and of all proceedings before any governmental or regulatory
agency affecting CARS or any Loan Party, which seek a monetary recovery against
CARS or any Loan Party in excess of $5,000,000, or otherwise having a material
adverse effect on the financial condition, business or operations of CARS or the
Loan Parties taken as a whole;

22



--------------------------------------------------------------------------------



 



          (e) As promptly as practicable (but in any event not later than five
(5) business days) after any Loan Party obtains knowledge of the occurrence of
any event which constitutes an Event of Default or would constitute an Event of
Default with the passage of time or the giving of notice, or both, notice of
such occurrence, together with a detailed statement by such Loan Party of the
steps being taken by such Borrower to cure the effect of such event;

          (f) As soon as practicable and in any event within thirty (30) days
after any Loan Party knows or has reason to know that any Reportable Event with
respect to any plan has occurred, the statement of such Loan Party setting forth
details as to such Reportable Event and the action which such Loan Party
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event to the Pension Benefit Guaranty Corporation;

          (g) Concurrently with the financial statements delivered to GMAC in
connection with Sections 5.01(a) and (b) above, a report in form and substance
acceptable to GMAC which summarizes the status of all Construction Projects in
progress including, but not limited to, expenditures to date, estimated
expenditures required for completion and the anticipated completion date; and

          (h) Such other information respecting the financial condition and
results of operations of CARS, each Loan Party and each Construction Project as
GMAC may from time to time reasonably request.

     GMAC is hereby authorized to deliver a copy of any such financial or other
information delivered hereunder to GMAC (or any affiliate of GMAC), to any
governmental authority having jurisdiction over GMAC pursuant to any written
request therefor or in the ordinary course of examination of loan files, or to
any other Person who shall acquire or consider the assignment of, or acquisition
of any participation interest in, any obligation of any Loan Party permitted by
this Agreement.

     Section 5.02 Books and Records; Inspection and Examination. CARS and each
Loan Party will keep accurate books of record and account for itself in which
true and complete entries will be made in accordance with generally accepted
accounting principles consistently applied and, upon prior written request of
GMAC, will give any representative of GMAC access to, and permit such
representative to examine, copy or make extracts from, any and all books,
records and documents in its possession, to inspect any of its properties
(including, but not limited to, performing environmental testing on any parcel
of Mortgaged Property at the Loan Parties’ expense (but only if GMAC has
reasonable cause to believe such environmental testing is necessary), subject to
any reasonable restrictions under the lease governing such Mortgaged Property)
and to discuss its affairs, finances, accounts and the status of each
Construction Project or Acquisition with any of its principal officers, all at
such times during normal business hours and as often as GMAC may reasonably
request.

     Section 5.03 Compliance with Laws. Each Loan Party will comply with, and
cause any tenant of Mortgaged Property to comply with, the requirements of
applicable laws and regulations, the noncompliance with which would materially
and adversely affect its business or its financial condition.

23



--------------------------------------------------------------------------------



 



     Section 5.04 Payment of Taxes and Other Claims. Each Loan Party will pay or
discharge, or cause any tenant of Mortgaged Property to pay or discharge, all
taxes, assessments and governmental charges levied or imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto and all lawful claims for labor, materials and
supplies which, if unpaid, might by law become a lien or charge upon any
properties of any Loan Party; provided, that no Loan Party shall be required to
pay, or cause any third party to pay, any such tax, assessment, charge or claim
whose amount, applicability or validity is being contested in good faith by
appropriate legal proceedings.

     Section 5.05 Maintenance of Properties. Each Loan Party will keep and
maintain, or cause any tenant of Mortgaged Property to keep and maintain, all of
its properties necessary or useful in its business in good condition, repair and
working order.

     Section 5.06 Insurance. Each Loan Party will keep or cause the applicable
tenant to keep all of such Loan Party’s insurable properties adequately insured
at one hundred percent (100%) of their replacement cost at all times with
responsible insurance carriers against loss or damage by fire and other hazards
to the extent and in the manner as are customarily insured against by similar
businesses owning such properties similarly situated. At a minimum, each Loan
Party will maintain, or cause any tenant of Mortgaged Property to maintain, upon
and relating to the Mortgaged Property and each Construction Project, as
applicable, the following policies of property, liability and casualty
insurance, such insurance policies to be in a form and with coverages and
exclusions reasonably satisfactory to GMAC:

          (a) General public liability insurance at all times with responsible
insurance carriers against liability on account of damage to persons and
property.

          (b) Insurance under all applicable workers’ compensation laws (or in
the alternative, maintain required reserves if self-insured for workers’
compensation purposes) and against loss by reason of business interruption, such
policies of insurance to have such limits, deductibles, exclusions, co-insurance
and other provisions providing no less coverages than are maintained by similar
businesses that are similarly situated.

          (c) Prior to the engagement of any Construction Project and prior to
construction of any improvements being conducted on the Mortgaged Property or
any other properties that secure loans made by GMAC, an “all-risk”, completed
value, non-reporting builder’s risk insurance policy or policies that provide
coverage similar to the foregoing must be submitted to GMAC. This policy must be
from a company and in an amount satisfactory to GMAC, must have a vandalism and
malicious mischief endorsement and must be sufficient to avoid the application
of any co-insurance provisions, must include provisions for a minimum 30-day
advance written notice of any intended policy cancellation or non-renewal, and
must designate GMAC as mortgagee and loss payee in a standard mortgagee
endorsement.

          (d) Each Loan Party covenants to maintain or cause to be maintained,
by the Loan Parties and, during the term of each Construction Project and during
the construction of any improvements on any Mortgaged Property or any other
properties that secure loans made by GMAC, by the general contractor, general
accident and commercial general liability insurance against all claims for
bodily injury, death or property damage occurring upon, in or about any

24



--------------------------------------------------------------------------------



 



part of the Mortgaged Property and each parcel of Project Property. The policies
must be in amounts satisfactory to GMAC. The contractor’s policy must include
worker’s compensation coverage in an amount sufficient to satisfy statutory
requirements.

          (e) For any improvement on the Mortgaged Property or any Project
Property which secures other loans made by GMAC, and after completion of any
construction and in replacement of the builder’s risk coverage under
Subparagraph 5.06(c) above, an “all-risk” permanent property insurance policy
must be in effect, and an original certificate from the issuing insurance
company evidencing that the policy is in full force and effect must be submitted
to GMAC. The policy must be in an amount satisfactory to GMAC, must eliminate
all co-insurance provisions, must include a Replacement Cost and Agreed
Amount/Stipulated Value Endorsement, must include a Sinkhole Endorsement, if
appropriate, must include provisions for a minimum 30-day advance written notice
to GMAC of any intended policy cancellation or non-renewal, and must designate
GMAC as mortgagee and loss payee in a standard mortgagee endorsement, as its
interest may appear.

          (f) Rent loss/business interruption insurance as to any buildings or
structures now or hereafter comprising a part of the Mortgaged Property. The
policy must be from a company and in an amount satisfactory to GMAC and must
include provisions for a minimum 30-day advance written notice to GMAC of any
intended policy cancellation or non-renewal.

          (g) If, and to the extent that, the Mortgaged Property is located
within an area that has been or is hereafter designated or identified as an area
having special flood hazards as defined in the Federal Flood Disaster Protection
Act of 1973, as such act may from time to time be amended and in effect, or
pursuant to any other national or state program of flood insurance, the Loan
Parties shall carry flood insurance with respect to the improvements located on
such Mortgaged Property and in an amount not less than the maximum amount
available under the Flood Disaster Protection Act of 1973 and the regulations
issued pursuant thereto, as amended from time to time, in form complying with
the “insurance purchase” requirement of that Act.

          (h) If, and to the extent that, the Mortgaged Property or any Project
Property is located within an area that has been or is hereafter designated or
identified as an area having special earthquake hazards, the Loan Parties shall
carry, if required by GMAC, earthquake insurance in such amounts as GMAC shall
require.

          (i) Each such liability insurance policy shall name GMAC as an
additional insured party with respect to the Mortgaged Property, and each such
property insurance policy shall name GMAC as a loss payee subject to the rights
of any tenant under leases approved by GMAC, and shall provide by way of
endorsements, riders or otherwise that (i) proceeds will be payable to GMAC as
its interest may appear; (ii) GMAC will be loss payee for all proceeds payable
if the proceeds payable are equal to or greater than Five Hundred Thousand
Dollars ($500,000) in amount on a per occurrence or claim basis, and such
proceeds shall be made available to the Loan Parties if such proceeds are less
than Five Hundred Thousand Dollars ($500,000) so long as no Event of Default
shall have occurred; (iii) such insurance policy shall be renewed, if renewal is
available, and shall not be canceled and further, shall not be endorsed, altered
or reissued to effect a change in coverage in any manner materially adverse to
GMAC, for any reason and to any extent whatsoever unless such insurer shall have
first given GMAC

25



--------------------------------------------------------------------------------



 



thirty (30) days’ prior written notice thereof; (iv) such insurance policy shall
not be impaired by any act or neglect of the Loan Parties or any use of the
Mortgaged Property for purposes more hazardous than are permitted by such
policy; and (v) GMAC may, but shall not be obliged to, without waiving or
releasing any obligation or default by any Loan Party hereunder following
notice, make premium payments and take any other action with respect thereto
which GMAC deems advisable to prevent any nonrenewal, cancellation, endorsement,
alteration or reissuance and such payments shall be accepted by the insurer to
prevent same. All sums so disbursed by GMAC, including reasonable attorneys’
fees, court costs, expenses and other charges relating thereto, shall be
payable, on demand, by the Loan Parties to GMAC, shall bear interest until paid
in full at the interest rate per annum equal to then applicable Interest Rate
and shall be additional obligations hereunder secured by the Collateral.

          (j) The Loan Parties may maintain the insurance coverages required
hereunder under a blanket policy or policies. GMAC shall be furnished with the
original certificate of insurance and a copy of the policy, if requested by GMAC
(or an original certificate and a copy of the blanket policy or such other form
as may be acceptable to GMAC with respect to such insurance) coincident with the
execution of this Agreement and each Note and satisfactory evidence of renewal
thereof not less than thirty (30) days prior to the expiration of the initial or
each preceding renewal policy together with receipts or other evidence that the
premiums thereon have been paid, with the original of each renewal policy or a
certificate with a duplicate of such renewal policy to follow as soon as
available or, in any such case, an appropriate broker’s certificate in respect
thereto. Upon request by GMAC, the Loan Parties shall furnish to GMAC a
statement certified by the Loan Parties of the amounts of insurance maintained
in compliance with this Section 5.06, a general description of the risks covered
by such insurance and of the insurance company or companies which carry such
insurance. In addition, the Loan Parties will promptly comply or cause Tenants
to promptly comply in all material respects with any requirements of any insurer
of any portion of the Mortgaged Property or any Project Property and any and all
rules and regulations of any insurance commission or board of fire underwriters
having jurisdiction over the Mortgaged Property or any Project Property.

     Section 5.07 Restoration Following Casualty. If any acts or occurrences of
any kind or nature, ordinary or extraordinary, foreseen or unforeseen, shall
result in damage to or loss or destruction of the Mortgaged Property or any
Project Property in excess of Five Hundred Thousand Dollars ($500,000.00), the
Loan Parties will give prompt notice thereof to GMAC. If the cost to fully pay
for the restoration, repair or replacement (hereinafter called the “Work”) of
the Mortgaged Property is less than Five Hundred Thousand Dollars ($500,000) in
the aggregate, the insurance proceeds shall be made available to the Loan
Parties to restore, repair, replace or rebuild the Mortgaged Property, so long
as no Default or Event of Default shall have occurred. If (a) the cost to fully
pay for the Work is equal to or greater than Five Hundred Thousand Dollars
($500,000), (b) there are sufficient insurance proceeds or sufficient other
amounts available to the Loan Parties to fully pay for the work and the
projected appraised value of the Mortgaged Property upon completion of the Work
is equal to or greater than the appraised value of the Mortgaged Property
immediately prior to the casualty, (c) no Event of Default shall have occurred
and be continuing, (d) neither the Loan Parties nor the tenant leasing the
Mortgaged Property has elected to terminate the Lease of the Mortgaged Property
pursuant to the Lease and confirmation of the same has been delivered to GMAC,
(e) the Loan Parties have received and

26



--------------------------------------------------------------------------------



 



are entitled to continue to receive full rental payments under the Lease
throughout the period of the Work up to one year after the date of the damage or
destruction, whether such payments are made by the tenant or from rental or
business interruption insurance proceeds, (f) all parties having operating,
management or franchise interests in, and arrangements concerning, the Mortgaged
Property agree that they will continue their interests and arrangements for the
contract terms then in effect following the restoration or repair, (g) the Loan
Parties present sufficient evidence to GMAC that the damaged property will be
restored within eighteen months after the date of the damage or destruction and
(h) GMAC will not incur any liability to any other person as a result of such
use or release of insurance proceeds, then the Loan Parties and its tenant or
tenants of such damaged or destroyed Mortgaged Property will so certify to GMAC,
and will certify that it will, and shall, within 30 days following reaching an
agreement with the insurer under the casualty insurance policy relating thereto
with regard to the disbursement of insurance proceeds commence and thereafter
continue diligently to completion, to restore, repair, replace and rebuild such
Mortgaged Property as nearly as possible to its value, condition and character
immediately prior to such damage, loss or destruction with such alterations,
modifications and/or betterments reasonably deemed necessary or desirable by the
Loan Parties in their business judgment. If the conditions set forth in such
certificate of the Loan Parties are not satisfied with respect to a casualty, or
if the Loan Parties fail to deliver such a certificate to GMAC within 90 days
following the casualty, or if the Loan Parties shall otherwise fail to restore,
repair, replace or rebuild such Mortgaged Property as provided herein, the
insurance proceeds related thereto shall be promptly paid to GMAC and applied to
the outstanding balance of the Borrowers’ Liabilities.

     Section 5.08 Application of Proceeds. Insurance proceeds to be used for
Work, which proceeds are equal to or greater than Five Hundred Thousand Dollars
($500,000) (the “Insurance Proceeds Threshold Amount”) on a per occurrence or
claim basis, initially shall be paid to GMAC, and shall be paid out by GMAC to
the Loan Parties from time to time as the Work progresses, subject to the
following conditions: (a) prior to the commencement thereof (other than Work to
be performed on an emergency basis to protect the Mortgaged Property or prevent
interference therewith), an architect or engineer, reasonably approved by GMAC,
shall be retained by the Loan Parties (at the Loan Parties’ expense) and charged
with the supervision of the Work; (b) each request for payment by the Loan
Parties shall be made on ten (10) days prior notice to GMAC and shall be
accompanied by a certificate by an executive officer of the Loan Parties,
stating that: (i) all of the Work completed has been completed in substantial
compliance with the plans and specifications therefor; (ii) the sum requested is
justly required to reimburse the Loan Parties for payments by the Loan Parties
to, or is justly due to, the contractor, subcontractors, materialmen, laborers,
engineers, architects or other persons rendering services or materials for the
Work; and (iii) when added to all sums previously paid out by the Loan Parties,
the sum requested does not exceed the value of the Work completed to the date of
such certificate; (c) the amount of insurance proceeds remaining in the hands of
GMAC or remaining to be disbursed by the applicable insurance company, plus any
further reserves agreed to be maintained by the Loan Parties in conformity with
GAAP in connection with the Work, will in GMAC’s reasonable judgment be
sufficient to complete the Work; (d) each request shall be accompanied by
certification by an executive officer of the Loan Parties or copies of waivers
of Lien reasonably satisfactory in form and substance to GMAC covering that part
of the Work for which payment or reimbursement is being requested; provided,
however, that in the event it is customary practice not to grant such waivers
prior to the making of such payments, the Loan

27



--------------------------------------------------------------------------------



 



Parties shall have obtained affidavits from the parties requesting such payment
(i) stating the amount then due and (ii) promising the delivery of the waiver
upon the making of the payment; (e) an Event of Default has not occurred and is
not continuing since the hazard, casualty or contingency giving rise to payment
of the insurance proceeds occurred; (f) in the case of the request for the final
disbursement, such request is accompanied by a copy of any certificates of
occupancy or other certificate required by any legal requirement to render
occupancy of the damaged portion of the Mortgaged Property lawful; and (g) if,
in GMAC’s reasonable judgment, the amount of such insurance proceeds will not be
sufficient to complete the Work (which determination may be made prior to or
from time to time during the performance of the Work), the Loan Parties shall
maintain adequate reserves in conformity with GAAP equal to an amount of money
which when added to such insurance proceeds will be sufficient, in GMAC’s
reasonable judgment, to complete the Work. Insurance proceeds to be used for
Work, which proceeds are less than the Insurance Proceeds Threshold Amount on a
per occurrence or claim basis, initially shall be paid to the Loan Parties and
shall be used by the Loan Parties to perform such Work in accordance with its
certificate delivered pursuant to Section 5.07, with any excess thereof used to
repay the Borrowers’ Liabilities in accordance with Section 5.07. In the event
the Loan Parties elect to restore, repair, replace or rebuild the Mortgaged
Property and subsequently fail to comply with any of the conditions set forth
herein to disbursement of insurance proceeds, any proceeds remaining to be
disbursed, whether held by the Loan Parties, GMAC or an insurance company, shall
be paid to GMAC and, at its option, applied to the outstanding balance of the
Borrowers’ Liabilities. Notwithstanding the foregoing, if the Project Property
(i) is not the Mortgaged Property or (ii) does not secure any other loan made by
GMAC, the insurance proceeds shall be released directly to such Loan Party that
is the fee owner of the Project Property, provided that all such insurance
proceeds shall be used for rebuilding the Project Property and any excess
insurance proceeds shall be paid to GMAC and credited against the Loans and
other outstanding amounts due from Borrowers to GMAC.

     Section 5.09 Financial Covenants.

          (a) Minimum Debt Service Coverage Ratio. CARS shall maintain a
consolidated Debt Service Coverage Ratio of at least 1.40:1.0 measured as of
December 31 of each year.

          (b) Maximum Debt to Total Assets Ratio. CARS shall not permit its Debt
to Total Assets Ratio to exceed more than seventy-five percent (75%) at any
time, measured as of December 31 of each year.

     Section 5.10 Use of Mortgaged Property. Each parcel of Mortgaged Property
will be used, or intended for use, primarily as a facility for the sale or
repair of motor vehicles by the lessee of the Mortgaged Property, except as
otherwise permitted under the Leases.

     Section 5.11 Condemnation — General. Promptly following the date on which
an executive officer of any Loan Party obtains knowledge of the institution of
any proceeding for the condemnation of all or any portion of the Mortgaged
Property or any Project Property, the Loan Parties shall notify Trustee and GMAC
of such fact. The Loan Parties shall then, unless GMAC waives this requirement,
file or defend its claim in respect of such proceeding and prosecute same with
due diligence to its final disposition. The Loan Parties may be the nominal

28



--------------------------------------------------------------------------------



 



party in such proceeding but GMAC shall be entitled to participate in same and
to be represented therein by counsel of its own choice in the event of a
condemnation of all or part of the Mortgaged Property with a value estimated to
be in excess of One Hundred Thousand Dollars ($100,000), and such Loan Party
will deliver or cause to be delivered to GMAC such instruments as may be
reasonably requested by it from time to time to permit such participation. All
proceeds received from any such condemnation proceeding relating to Mortgaged
Property with a value estimated to be in excess of $100,000 shall be paid to
GMAC and, except as provided in Section 7.2, applied to reduce the outstanding
balance of the Borrowers’ Liabilities. In the event the cost to fully pay for
the restoration, repair or replacement of any Mortgaged Property is less than
One Hundred Thousand Dollars ($100,000) in the aggregate, the condemnation
proceeds shall be forwarded to the Loan Parties, so long as no Event of Default
shall have occurred. In the event (a) no Event of Default shall have occurred
and be continuing, (b) only a portion of such Mortgaged Property is taken,
(c) the Loan Parties elect to rebuild, restore or repair the remaining portion
of such Mortgaged Property, (d) the cost of the rebuilding, restoration or
repair reasonably estimated by GMAC shall exceed One Hundred Thousand Dollars
($100,000) but be less than One Million Dollars ($1,000,000) ($1,000,000 being
the “Condemnation Threshold Amount”), (e) there are sufficient proceeds or other
amounts available to the Loan Parties to fully pay for the rebuilding,
restoration or repair of such Mortgaged Property and the projected appraised
value of such Mortgaged Property upon completion of the same is equal to or
greater than the appraised value of such Mortgaged Property immediately prior to
the condemnation, (f) neither the Loan Parties nor the lessee leasing such
Mortgaged Property has elected to terminate the Lease pursuant to the Lease and
confirmation of the same has been delivered to GMAC, (g) the Loan Parties have
received and are entitled to continue to receive full rental payments under the
Lease through the period of rebuilding, restoration or repair, whether such
payments are made by the lessee or from rental or business interruption
insurance proceeds, (h) all parties having operating, management or franchise
interests in, and arrangements concerning, such Mortgaged Property agree that
they will continue their interests and arrangements for the contract terms then
in effect following the restoration, (i) all parties, having commitments to
provide financing with respect to such Mortgaged Property, to purchase the Loan
Parties’ interest in full or in part in such Mortgaged Property or to purchase
the Borrowers’ Liabilities agree in a manner satisfactory to GMAC that their
commitments will continue in full force and effect and, if necessary, the
expiration of such commitments will be extended by the time necessary to
complete the restoration, (j) the Loan Parties present sufficient evidence to
GMAC that the applicable Mortgaged Property will be restored to an architectural
whole prior to the Maturity Date and (k) GMAC will not incur any liability to
any other person as a result of such use or release of proceeds, then the Loan
Parties will so certify to GMAC, and will certify that the Loan Parties will and
shall continue diligently to completion to restore, repair, replace and rebuild
such Mortgaged Property as nearly as possible to its value, condition and
character immediately prior to such condemnation with such alterations,
modifications and/or betterments reasonably deemed necessary or desirable by the
Loan Parties in their business judgment. With the certification described in the
preceding sentence, then the Loan Parties shall deliver to GMAC plans and
specifications for such rebuilding, restoration or repair; and the Loan Parties
shall thereafter commence the rebuilding, restoration or repair in accordance
with the plans and specifications required pursuant to the preceding provisions
within sixty (60) days after the date of the disbursement of the award or
settlement, and complete same to the satisfaction of GMAC within a reasonable
time thereafter. In the event each of the conditions set forth above in the
first

29



--------------------------------------------------------------------------------



 



sentence of this Section are satisfied except that the cost of rebuilding,
restoration or repair is in excess of the Condemnation Threshold Amount, the
above provisions shall apply except that the proceeds shall be paid to GMAC and
disbursed in accordance with Section 5.06 (with all references to insurance
proceeds being revised to refer to condemnation proceeds). Upon completion of
such rebuilding, restoration and repair in accordance with the preceding
provisions, the Loan Parties may apply such amount or settlement to the costs of
such rebuilding, restoration or repair. If (i) there is a total condemnation of
the applicable Mortgaged Property, or (ii) if the cost of rebuilding,
restoration or repair is reasonably estimated to be in excess of One Million
Dollars ($1,000,000), or (iii) if the Loan Parties elect not to rebuild, restore
or repair as specified above, or (iv) the requirements set forth above for
rebuilding, restoration or repair after a partial condemnation are not met to
GMAC’s satisfaction, then the Loan Parties shall pay to GMAC such award or
settlement to be applied to reduce the outstanding balance of the Borrowers’
Liabilities.

     Section 5.12 Leases. (a) Each Loan Party shall promptly and fully keep,
observe and perform, or cause to be kept, observed and performed, all of the
material terms, covenants, provisions and agreements imposed upon or assumed by
any Loan Party under any Lease, now or hereafter in effect, including any
amendments or supplements to such Leases covering any part of any Mortgaged
Property that is affected by the terms, covenants, provisions and agreements
imposed upon or assumed by any Loan Party in such Leases and no Loan Party will
do or fail to do, or permit or fail to permit to be done, any act or thing, the
doing or omission of which will give any party a right to terminate any of such
Leases or, in the case of any tenant, to abate the rental or other material
payment due thereunder;

          (b) If any Loan Party shall, in any manner, fail to comply with
subsection (a) above, the Loan Parties agree that GMAC may (but shall not be
obligated to) take, upon ten (10) days’ written notice to Representative (or
upon lesser notice, or without notice, if GMAC reasonably deems that the same is
required to protect its interest in any parcel of Mortgaged Property), any
action which GMAC shall reasonably deem necessary or desirable to keep, observe
and perform or cause to be kept, observed or performed any such terms,
covenants, provisions or agreements and to enter upon any parcel of Mortgaged
Property or Project Property, as applicable, and take all action thereon as may
be necessary therefor, or to prevent or cure any default by any Loan Party in
the performance of or compliance with any of any Loan Party’s covenants or
obligations under said Leases. GMAC may rely on any notice of default received
from any tenant unless, in connection with any such default or alleged default
the Loan Parties in good faith notify GMAC of the Loan Parties’ election to
contest such default by appropriate procedures and diligently pursues such
contest. The Loan Parties shall promptly deliver to GMAC a copy of any notice
relating to defaults received from any tenant that is a party, or the trustee,
receiver or successor for or to a party, to any of said Leases. GMAC may expend
such sums of money as are reasonable and necessary for any such purposes, and
the Loan Parties hereby agrees to pay to GMAC, immediately upon demand, all sums
so expended by GMAC, together with interest thereon from the date of such
payment at the Default Rate, and until so paid by the Loan Parties, all sums so
expended by GMAC and the interest thereon shall be added to Borrowers’
Liabilities secured by the Mortgages; and

          (c) No Loan Party shall, without the prior written consent of GMAC,
which consent shall not be unreasonably withheld, conditioned or delayed,
terminate, cancel, or enter

30



--------------------------------------------------------------------------------



 



into any amendment reducing the rent payable under or remaining term of any
Lease of any part or any parcel of Mortgaged Property or Project Property or
release any guarantor or any other party liable under any such Lease. Provided
that the Loan Party has furnished GMAC with all documents and information
reasonably requested by GMAC to review and evaluate such request for consent,
GMAC shall make a good faith effort to respond to such request within ten
(10) business days after the date that all requested documents and information
have been delivered to GMAC. Notwithstanding the foregoing and except as
prohibited above, a Loan Party may enter into any other amendment to any Lease,
consent to the assignment of any Lease, or consent to the sublease of all or
part of any Mortgaged Property or Project Property without the prior written
consent of GMAC.

     Section 5.13 Construction Responsibilities. The Loan Parties shall
construct the improvements or cause the improvements to be constructed in a good
and workmanlike manner according to the plans and specifications and the
recommendations of any soils engineer set forth in a report delivered to GMAC
prior to the initial disbursement or specifically approved by GMAC in writing
thereafter. The Loan Parties shall comply or cause the compliance with all
applicable laws, ordinances, rules, regulations, building restrictions, orders,
permits, recorded covenants and restrictions, and requirements of all regulatory
authorities having jurisdiction over the Project Property or improvements
thereon. The Loan Parties shall be solely responsible for all aspects of the
Loan Parties’ business and conduct in connection with each Construction Project
and improvements, including, without limitation, for the quality and suitability
of the plans and specifications and their compliance with all governmental
requirements, the supervision of the work of construction, the qualifications,
financial condition and performance of all architects, engineers, contractors,
material suppliers, consultants and property managers, and the accuracy of all
applications for payment and the proper application of all disbursements. GMAC
is not obligated to supervise, inspect or inform the Loan Parties or any third
party of any aspect of the construction of the improvements or any other matter
referred to above. The Loan Parties shall remedy, in a manner satisfactory to
the municipality and to GMAC, such portions or aspects of the construction
contemplated herein as may be determined to be not substantially in compliance
with the approved plans and specifications or any laws, ordinances, orders,
permits, contracts, subcontracts, bills, and statements of the Loan Parties
relating to the Project Property.

     Section 5.14 Completion of Improvements. Cause each Construction Project to
be carried on continuously and cause the improvements to be completed not later
than eighteen (18) months from the date of the initial advance. The improvements
will be constructed entirely on the applicable Project Property and will not
encroach upon or overhang any easement or right of way, nor upon the land of
others, and the improvements when erected shall be wholly within the building
restrictions lines, however established, and will not violate applicable use or
other restrictions contained in prior conveyances or applicable protective
covenants or restrictions. All utility lines, septic systems and streets serving
the Project Property will be completed in accordance with any health department
standards and other applicable regulations of any governmental agency having
jurisdiction. The Loan Parties will promptly correct or cause to be corrected
any structural defect in the improvements or any departure from the plans and
specifications not previously approved by GMAC.

     Section 5.15 Payment of Costs. Promptly pay or cause to be paid all
construction bills when due and keep the Project Property at all times free and
clear of all liens and encumbrances.

31



--------------------------------------------------------------------------------



 



     Section 5.16 Additional Advances. Advance or cause to be advanced any sum
or sums required for the construction of the improvements relating to each
Construction Project over and above the proceeds of the applicable Construction
Loans.

ARTICLE VI

NEGATIVE COVENANTS

     So long as any Note shall remain unpaid, GMAC shall have any Credit
Commitment hereunder or any Borrowers’ Liabilities shall be outstanding, each
Loan Party agrees that, without the prior written consent of GMAC:

     Section 6.01 Consolidation and Merger. No Loan Party shall (i) dissolve or
liquidate or materially amend or modify its Organizational Documents;
(ii) convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) any of its assets (whether now owned or
hereafter acquired) to any Person; provided, however, that (a) the foregoing
restriction of this clause (ii) shall not apply to Capital (except to the extent
prohibited by clause (iii) below) and (b) assets may be transferred from one
Loan Party to another Loan Party and any such transfers involving Mortgaged
Property may only be made upon the receipt by GMAC of agreements, instruments
and documents deemed necessary by GMAC to protect its interest hereunder;
(iii) alone or together with one or more Affiliates convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of the assets of any Loan Party (whether now owned or
hereafter acquired) to any Person except as otherwise permitted herein or by the
Mortgage; (iv) sell, convey or pledge or encumber any of its capital stock,
equity interests, or the securities to any Person; provided, however, that the
foregoing restriction of this clause (iv) shall not apply to Capital (except to
the extent an Event of Default arises under Section 7.01(g) below); (v) engage
in any transaction out of the ordinary course of business; or (vi) merge or
consolidate with any Person, provided, however, that a Real Estate Subsidiary
may merge with another Loan Party upon receipt by GMAC of such agreements,
instruments and documents deemed necessary by GMAC to protect its interest
hereunder and its security interest in all Mortgaged Property.

     Section 6.02 Restrictions on Further Encumbrances or Indebtedness on Real
Estate. No Loan Party will create or suffer to exist, any Lien, other charge or
encumbrance or permit any other Indebtedness to be incurred through non-GMAC
financing with respect to any now owned or hereafter acquired Mortgaged
Property, other than (a) the liens of GMAC created under the Loan Documents and
(b) leasehold trusts or mortgages permitted under the terms of applicable tenant
Leases which do not adversely impact GMAC’s interest in the Mortgaged Property.

     Section 6.03 Management Fees. No Loan Party shall pay any management,
service, consulting or similar fee (i) upon the occurrence of an Event of
Default or (ii) in excess of one percent (1%) of total rental income for any
parcel of Mortgaged Property; provided, however, that GMAC reserves the right to
require any recipient of such fees and any applicable Loan Party deemed
necessary by GMAC to enter into a subordination agreement in the form of
Exhibit I attached hereto and made a part hereof (and otherwise in form and
substance acceptable to GMAC).

32



--------------------------------------------------------------------------------



 



ARTICLE VII

EVENTS OF DEFAULT, RIGHTS AND REMEDIES

     Section 7.01 Events of Default. “Events of Default,” wherever used herein,
means any one of the following events:

          (a) Default in the payment of any interest on any Note or this
Agreement when it becomes due and payable or default in payment of the principal
of any Note or this Agreement when it becomes due and payable, in each case if
such default continues for five (5) days after written notice from GMAC;

          (b) Any representation or warranty made by any Loan Party in this
Agreement or by any Loan Party (or any of its officers) in any certificate,
instrument, or statement contemplated by or made or delivered pursuant to or in
connection with this Agreement or application related to this Agreement, shall
prove to have been incorrect in any material respect when made;

          (c) (i) a default in the performance, or breach, of any material
covenant or agreement of any Loan Party in this Agreement or in the Other
Agreements or (ii) a default in the performance, or breach, of any non-material
covenant or agreement of any Loan Party in this Agreement or in the Other
Agreements and, in each of clause (i) and (ii) above, such default continues
after twenty (20) days written notice from GMAC, provided, however, that if such
default described in clause (ii) above is curable and the Loan Parties are
diligently proceeding toward a cure, such twenty (20) days will be extended to
sixty (60) days;

          (d) CARS or any Loan Party shall be adjudicated bankrupt or insolvent,
or admit in writing its inability to pay its debts as they mature, or make an
assignment for the benefit of creditors; or CARS or any Loan Party shall apply
for or consent to the appointment of any receiver, trustee, or similar officer
for it or for all or any substantial part of its property; or such receiver,
trustee or similar officer shall be appointed without the application or consent
of CARS or such Loan Party and such appointment shall continue undischarged for
a period of sixty (60) days; or a petition shall be filed by CARS or any Loan
Party under the United States Bankruptcy Code naming CARS or any Loan Party as
debtor thereunder or any such petition shall be filed against CARS or any Loan
Party and shall remain undismissed for a period of sixty (60) days; or any
judgment, writ, warrant of attachment or execution or similar process shall be
issued or levied against a substantial part of the property of CARS or any Loan
Party and such judgment, writ, or similar process shall not be released, vacated
or fully bonded within sixty (60) days after its issue or levy;

          (e) The rendering against CARS or any Loan Party of a final judgment,
decree or order for the payment of money in excess of $5,000,000 or such other
amount having a material adverse effect on CARS or any Loan Party, and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of sixty (60) consecutive days without a stay of execution;

33



--------------------------------------------------------------------------------



 



          (f) Any Reportable Event, which GMAC determines in good faith might
constitute grounds for the termination of any Plan or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan,
shall have occurred and be continuing sixty (60) days after written notice to
such effect shall have been given to the Representative by GMAC; or any Plan
shall have been terminated, or a trustee shall have been appointed by an
appropriate United States District Court to administer any Plan, or the Pension
Benefit Guaranty Corporation shall have instituted proceedings to terminate any
Plan or to appoint a trustee to administer any Plan;

          (g) (i) any Person other than CARS shall hold more than 49% of the
limited or general partnership interests in Capital, (ii) any Person other than
CARS shall be a general partner of Capital or (iii) any Person other than
Capital or CARS (or a Subsidiary of either of Capital or CARS) shall be a
manager or general partner of any Loan Party;

          (h) Any Guaranty shall cease to be in full force and effect or any
Guarantor (or any Person by, through or on behalf of any Guarantor) shall
contest in any manner the validity, binding nature or enforceability of any
Guaranty; or

          (i) any “Event of Default” shall occur under the Revolving Credit
Agreement.

     Section 7.02 Rights and Remedies. Upon the occurrence of an Event of
Default or at any time thereafter until such Event of Default is cured to the
written satisfaction of GMAC, GMAC may exercise any or all of the following
rights and remedies:

          (a) GMAC may, by notice to the Representative, declare the Credit
Commitment to be terminated, whereupon the same shall forthwith terminate;

          (b) GMAC may, by notice to the Representative, declare the entire
unpaid principal amount of each Note then outstanding, all interest accrued and
unpaid thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon each Note, all such accrued interest and
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Borrower;

          (c) GMAC may, without notice to any Borrower and without further
action, apply any and all money owing by GMAC to any Borrower to the payment of
the principal amounts of each Note then outstanding, including interest accrued
thereon, and of all other sums then owing by the Borrowers hereunder, all in
such order as GMAC shall determine; and

          (d) GMAC may exercise and enforce its rights and remedies under this
Agreement and the Other Agreements and any and all other rights and remedies
available under law or at equity.

34



--------------------------------------------------------------------------------



 



ARTICLE VIII

MISCELLANEOUS

     Section 8.01 No Waiver; Cumulative Remedies. No failure or delay on the
part of GMAC in exercising any right, power or remedy hereunder or under the
Other Agreements shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or under any Mortgage. The remedies herein and in the Other Agreements
provided are cumulative and not exclusive of any remedies provided by law.

     Section 8.02 Amendments, Etc. No amendment, modification, termination or
waiver of any provision of this Agreement, or the Other Agreements or consent by
any Loan Party to any departure therefrom shall be effective unless the same
shall be in writing and signed by GMAC and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No notice to or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.

     Section 8.03 Addresses for Notices, Etc. Except as otherwise expressly
provided herein, all notices, requests, demands and other communications
provided for hereunder and under the Other Agreements shall be in writing and
shall be sent by certified or registered mail, return receipt requested, by
personal delivery against receipt, by overnight courier or by confirmed
facsimile (with a copy sent via mail in the aforesaid manner) to the applicable
party at its address indicated below:

          If to any Borrower:           Capital Automotive L.P.     8270
Greensboro Drive, Suite 950     McLean, Virginia 22102     Attn: Treasurer and
General Counsel     Telecopy No. (703) 288-3375           With a copy to:      
    Winston & Strawn     1400 L Street NW     Washington DC 20005-3502     Attn:
Richard F. Williamson, Esq.     Telecopy No. (202) 371-5950

35



--------------------------------------------------------------------------------



 

          If to GMAC:           General Motors Acceptance Corporation     Mail
Code B10-C76     200 Renaissance Center     Detroit, Michigan 48265-2000    
Attn: David E. Ehlers     Telecopy No. (313) 974-7683           With a copy to:
          Vedder, Price, Kaufman & Kammholz     222 North LaSalle Street    
Chicago, Illinois 60601     Attn: Michael A. Nemeroff, Esq.     Telecopy No.
(312) 609-5005

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. All such notices, requests, demands and other communications
shall, when received, be effective.

     Section 8.04 Costs and Expenses. The Loan Parties agree to pay on demand
all costs and expenses of GMAC in connection with the preparation of this
Agreement and the Other Agreements (and all subsequent transactions and Loans
contemplated hereby), including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for GMAC with respect thereto. The Loan
Parties further agree to pay on demand all out-of-pocket expenses of legal
counsel retained by GMAC in connection with the enforcement of this Agreement
and the Other Agreements and documents to be delivered hereunder and thereunder.

     Section 8.05 Execution in Counterparts. This Agreement and the Other
Agreements may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts of this Agreement or the Other Agreements, as the case may be,
taken together, shall constitute but one and the same instrument.

     Section 8.06 Binding Effect; Assignment. This Agreement and the Other
Agreements shall be binding upon and inure to the benefit of each Borrower and
GMAC and their respective successors and assigns, except that no Borrower shall
have the right to assign its rights hereunder or thereunder or any interest
herein or therein without the prior written consent of GMAC.

     Section 8.07 Governing Law. This Agreement and the Other Agreements (except
to the extent specifically set forth in any such Other Agreement) shall be
governed by, and construed in accordance with, the laws of the State of Michigan
without regard to conflict of laws principles.

     Section 8.08 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

36



--------------------------------------------------------------------------------



 



     Section 8.09 Headings. Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

     Section 8.10 Venue and Waiver of Jury Trial. The parties agree that all
actions or proceedings arising in connection with this Agreement and the Other
Agreements shall be tried and litigated only in the state and federal courts
located in the State of Michigan or, at the sole option of GMAC, in any other
court in which GMAC shall initiate legal or equitable proceedings and which has
subject matter jurisdiction over the matter in controversy. All the parties to
this Agreement waive any right each may have to assert the doctrine of forum non
conveniens or to object to venue to the extent any proceeding is brought in
accordance with this Section 8.10. All the parties to this Agreement hereby
further jointly and severally waive any right to trial by jury with respect to
any action, claim, suit or proceeding in respect of or relating to this
Agreement or any Other Agreement and/or any relationship between GMAC and any
Borrower.

     Section 8.11 Indemnification by Loan Parties. The Loan Parties hereby
agree, jointly and severally, to indemnify, defend and hold GMAC, and its
directors, officers, agents, employees and counsel, harmless from and against
any and all losses, claims, damages, liabilities, deficiencies, judgments,
penalties or expenses imposed on, incurred by or asserted against any of them,
whether direct, indirect or consequential, arising out of or by reason of any
litigation, investigations, claims or proceedings (whether based on any federal,
state or local laws or other statutes or regulations, including, without
limitation, securities, environmental or commercial laws and regulations, under
common law or at equitable cause, or on contract or otherwise) commenced or
threatened, which arise out of or are in any way based upon the negotiation,
preparation, execution, delivery, enforcement, performance or administration of
this Agreement, any Other Agreement, or any undertaking or proceeding related to
any of the transactions contemplated hereby or any act, omission to act, event
or transaction related or attendant thereto, including, without limitation,
amounts paid in settlement, court costs, and the fees and expenses of counsel
reasonably incurred in connection with any such litigation, investigation, claim
or proceeding, provided that the Loan Parties shall have no obligation hereunder
with respect to indemnified liabilities arising from (i) any claim by GMAC which
arises solely from the actions or omissions to act of GMAC and was not caused by
any breach of this Agreement or any Other Agreement by any Loan Party, or
(ii) the gross negligence or willful misconduct of GMAC or any of its agents,
designees or attorneys in fact. To the extent that the undertaking to indemnify,
pay and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, the Loan Parties shall contribute
the maximum portion which they are permitted to pay and satisfy under applicable
law, to the payment and satisfaction of all indemnified matters incurred by
GMAC. If, at the time of the payment in full of Borrowers’ Liabilities, any
claim or claims are pending or threatened against GMAC, or its directors,
officers, agents, employees or counsel, the foregoing indemnity shall survive
the payment of Borrowers’ Liabilities and the termination of this Agreement, and
Capital hereby agrees to remain fully liable to GMAC for the indemnity
obligation with respect to such claim. All of the foregoing costs and expenses
shall be part of Borrowers’ Liabilities, payable upon demand, and secured by the
Mortgaged Property.

     Section 8.12 Joint and Several Liability. Each Borrower acknowledges and
agrees that this Agreement has been entered into as an agreement among Borrowers
and GMAC for the

37



--------------------------------------------------------------------------------



 



benefit of, and at the request of, Borrowers, jointly and severally. Except as
specifically set forth herein, the liability of each Borrower under this
Agreement and the other agreements in general shall be joint and several, and
each reference herein to the Borrowers shall be deemed to refer to each such
Borrower. In furtherance and not in limitation of GMAC’s rights and remedies
hereunder or at law, GMAC may proceed under this Agreement and the other
agreements against any one or more of the Borrowers in its absolute and sole
discretion for any of the obligations of the Borrowers or any other liability or
obligation of the Borrowers arising hereunder.

     Section 8.13 Reimbursement Among Borrowers. To the extent that any Borrower
other than Capital shall be required to pay a portion of any Borrower’s
Liabilities created under this Agreement of any other Borrower which shall
exceed the amount of loans, advances or other extensions of credit received by
any such Borrower and all interest, costs, fees and expenses attributable to
such loans, advances or other extensions of credit, then such Borrower shall be
reimbursed by the other Borrowers for the amount of such excess pro rata, based
on their respective net worth as of the date hereof. This Section 8.13 is
intended only to define the relative rights of the Borrowers among the Borrowers
and nothing set forth in this Section 8.13 is intended to or shall impair the
obligations of Borrowers, jointly and severally, to pay the obligations of the
Borrowers to GMAC as and when the same shall become due and payable in
accordance with the terms hereof.

     Section 8.14 Appointment of Capital as Representative. Each Borrower hereby
jointly and severally appoints Capital, with full power of substitution, as
agent and attorney-in-fact for all Borrowers (in such capacity, the
“Representative”), with full authority to receive or provide notices on behalf
of each Borrower and to execute and deliver on behalf of any or all Borrowers
(in the name of Capital as Representative hereunder and/or the name of such
Borrowers) any modifications, alterations, amendments or waivers of this
Agreement or any Other Agreement and to take any other action and execute any
other instrument or document on behalf of and in the name of any Borrower as
shall be deemed appropriate by Representative. The Borrowers hereby jointly and
severally ratify and approve all actions taken, and documents or instruments
executed and delivered, by Representative on behalf of any of them hereunder.

[SIGNATURE PAGE FOLLOWS]

38



--------------------------------------------------------------------------------



 



(Signature page to Construction Credit Agreement)

     IN WITNESS WHEREOF, the parties hereto have caused this Construction Credit
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.



  GENERAL MOTORS ACCEPTANCE CORPORATION

        By:   /s/ Jeffrey G. McLeod    

--------------------------------------------------------------------------------

    Its: Vice President      

--------------------------------------------------------------------------------



  CAPITAL AUTOMOTIVE L.P., a
Delaware limited partnership

      By:   Capital Automotive REIT, a Maryland
real estate investment trust     Its: General Partner



        By:   /s/ Peter C. Staaf    

--------------------------------------------------------------------------------

    Its: Senior Vice President and Treasurer      

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

to

CONSTRUCTION CREDIT AGREEMENT

Schedules:

                  Schedule 4.04   -   Subsidiaries                  
Schedule 4.17   -   Environmental Matters

Exhibits:

                  Exhibit A   -   Form of Note                   Exhibit B   -  
Form of Draw Certificate                   Exhibit C   -   Form of Joinder
Agreement                   Exhibit D   -   Form of Guaranty                  
Exhibit E   -   Form of Assignment of Interest In Construction Documents        
          Exhibit F   -   Form of Contractor Consent to Assignment              
    Exhibit G   -   Form of Agreement of Subordination of Lien by Contractor    
              Exhibit H   -   Form of Opinion of Borrower’s Counsel            
      Exhibit I   -   Form of Subordination Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.04
to
Construction Credit Agreement

SUBSIDIARIES

[TO BE COMPLETED BY CAPITAL]

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.17

to
Construction Credit Agreement

ENVIRONMENTAL MATTERS

[TO BE COMPLETED BY CAPITAL]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Construction Credit Agreement

NOTE

      $

--------------------------------------------------------------------------------

  Detroit, Michigan Mortgaged Property Address:    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

,

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Draw No:                                                 

--------------------------------------------------------------------------------

       

     FOR VALUE RECEIVED, on or before                             [ADVANCE DUE
DATE IS 18 MONTHS AFTER THE FUNDING DATE OF THE INITIAL ADVANCE OF EACH
CONSTRUCTION LOAN AND 12 MONTHS AFTER THE FUNDING DATE OF EACH ACQUISITION LOAN]
(or, if such day is not a Business Day, on the next following Business Day), the
undersigned, Capital Automotive, L.P., a Delaware limited partnership, and
                          , a                [limited liability company]
[limited partnership], jointly and severally (collectively, together with their
respective successors and assigns, the “Borrowers”), promise to pay to the order
of GENERAL MOTORS ACCEPTANCE CORPORATION, a Delaware corporation (herein,
together with its successors and assigns, “GMAC”), the maximum principal sum of
                              DOLLARS ($               ) pursuant to that
certain Construction Credit Agreement dated as of June 23, 2003 among the
Borrowers, certain Affiliates of Borrowers and GMAC (herein, as the same may be
amended, modified or supplemented from time to time, called the “Credit
Agreement”) as shown in GMAC’s records. Terms used but not otherwise defined
herein are used herein as defined in the Credit Agreement.

     The Borrowers further promise to pay to the order of GMAC interest on the
aggregate unpaid principal amount hereof from time to time outstanding from the
date hereof until paid in full at the LIBOR Rate plus           percent
(          %) as shall be determined in accordance with the provisions of the
Credit Agreement. [LIBOR RATE TO BE DETERMINED AT TIME OF EXECUTION OF EACH
NOTE] Accrued interest shall be payable on the dates specified in the Credit
Agreement.

     Payments of both principal and interest are to be made in the lawful money
of the United States of America in immediately available funds at GMAC’s
principal office at 200 Renaissance Center, Detroit, Michigan 48265-2000, or at
such other place as may be designated by GMAC to the Borrower in writing.

     This Note is one of the Notes referred to in, evidences indebtedness
incurred under, and is subject to the terms and provisions of, the Credit
Agreement. The Credit Agreement, to which reference is hereby made, sets forth
said terms and provisions, including, but not limited to, those under which this
Note may be paid prior to its due date or may have its due date accelerated.
This Note is secured by that certain Deed of Trust, Mortgage, Leasehold
Mortgage, Leasehold Deed of Trust, Security Agreement, Fixture Filing,
Assignment of Leases and Rents and Financing Statement of even date herewith
made by Borrowers in favor of GMAC. The terms of

A-1



--------------------------------------------------------------------------------



 



such Mortgage are deemed a part of and incorporated herein as though fully set
forth in this Note.

     In addition to, and not in limitation of, the foregoing and the provisions
of the Credit Agreement hereinabove referred to, the Borrowers further agree,
subject only to any limitation imposed by applicable law, to pay all expenses,
including reasonable attorneys’ fees and expenses, incurred by the holder of
this Note in seeking to collect any amounts payable hereunder which are not paid
when due, whether by acceleration or otherwise.

     All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment, demand, protest and notice of dishonor in connection with
this Note.

     This Note is binding upon the Borrowers and their respective successors and
assigns, and shall inure to the benefit of GMAC and its successors and assigns.
This Note is made under and governed by the laws of the State of Michigan
without regard to conflict of laws principles.

     IN WITNESS WHEREOF, the Borrowers have executed this Note as of the day and
year first above written.



  CAPITAL AUTOMOTIVE L.P.

      By:   Capital Automotive REIT, a Maryland
real estate investment trust
Its: General Partner

        By:  


--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  By:  


--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

Borrowers’ Address:
8270 Greensboro Drive, Suite 950
McLean, Virginia 22102

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Construction Credit Agreement

Form of Draw Certificate

APPLICATION AND CERTIFICATE FOR PAYMENT

DRAW REQUEST

      TO:   GENERAL MOTORS ACCEPTANCE CORPORATION (“GMAC”)       FROM:   CAPITAL
AUTOMOTIVE L.P. (“CAPITAL”)       PROJECT:           APPLICATION NUMBER:

--------------------------------------------------------------------------------

      PERIOD TO:

--------------------------------------------------------------------------------

          1.   GMAC Loan Amount $

--------------------------------------------------------------------------------

2.   Less Draw at Closing $

--------------------------------------------------------------------------------

3.   Less Previous Certificates for Payment $

--------------------------------------------------------------------------------

4.   Current Certificate $

--------------------------------------------------------------------------------

5.   Balance left to draw on GMAC Loan $

--------------------------------------------------------------------------------

The undersigned hereby certify that the following documents are available for
review by GMAC upon request:



1.   Application and Certificate for Payment from Contractor.   2.   Schedule of
work completed and material stored this Certificate period.   3.   Schedule of
names and addresses of all of the subcontractors, architects, mechanics and
materialmen who have commenced work or supplied materials or services to the
property (attach subcontractor and materialmen invoices).   4.   Lien Waiver
(Contractor).   5.   Waiver and Subordination of Lien (subcontractors and
materialmen).

     Pursuant to the provisions of that certain Construction Credit Agreement
dated June 23, 2003 among Capital, certain Real Estate Subsidiaries of Capital
(collectively, the “Borrowers”) and GMAC (as amended, modified or restated from
time to time, the “Construction Credit Agreement”), Borrower requests payment of
the sum of $                                   in payment of the above
Application and Certificate for Payment. Each Borrower certifies that the
foregoing documents available for review are true and complete and in compliance
with the Construction Credit Agreement and industry standards necessary to
assure that the project will be free of mechanic’s liens. At the request of
GMAC, Borrowers agree to provide GMAC with copies of the foregoing documents,
and any other document or information requested by GMAC in connection with its
review of the draw request. Each Borrower reaffirms that each of the

B-1



--------------------------------------------------------------------------------



 



representations provided in the Construction Credit Agreement are true and
correct as of the date hereof. Each Borrower herewith certifies it has made an
on-site inspection of the work and the data comprising the above application and
that, the work has progressed as indicated, the quality of the work is in
accordance with the contract documents, and Contractor is entitled to payment of
the amount above certified. Each Borrower acknowledges that issuance, payment
and acceptance of payment are without prejudice to any rights of GMAC under the
above-referenced Construction Credit Agreement.



  CAPITAL AUTOMOTIVE L.P.

      By:   Capital Automotive REIT, a Maryland
real estate investment trust     Its: General Partner

      By:  


--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


By:  


--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

Borrowers’ Address:
8270 Greensboro Drive, Suite 950
McLean, Virginia 22102

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
to
Construction Credit Agreement

FORM OF JOINDER AGREEMENT

     THIS JOINDER AGREEMENT dated                     ,                (the
“Joinder Agreement”), is entered into by and among CAPITAL AUTOMOTIVE L.P., a
Delaware limited partnership (“Capital”), and [NAME/STATE OF FORMATION OF OLD
SUBSIDIARIES] (individually an “Old Borrower” and collectively, the “Old
Borrowers”), [NAME/STATE OF INCORPORATION OF NEW SUBSIDIARY] (the “New
Borrower”, together with the Old Borrowers, the “Borrowers” and individually, a
“Borrower”), and GENERAL MOTORS ACCEPTANCE CORPORATION, a Delaware corporation
(“GMAC”). All capitalized terms used but not defined herein, and defined in the
Credit Agreement (as defined below), shall have the meanings ascribed to such
terms in the Credit Agreement.

RECITALS:

     WHEREAS, the Old Borrowers and GMAC are parties to that certain
Construction Credit Agreement dated as of June 23, 2003 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

     WHEREAS, the Borrowers have requested, and GMAC has agreed, to finance [the
acquisition of a certain parcel of real property] [the construction of certain
improvements on certain real property owned by the Borrowers] which will be
secured by a new parcel of Mortgaged Property [owned by the New Borrower/owned
by                                     (the “Guarantor”)] [TBD], subject to the
terms and conditions of the Credit Agreement;

     [WHEREAS, New Borrower is a wholly-owned Subsidiary of Capital which owns
the Project Property which is being [improved]/[acquired] with the proceeds of a
new Loan; [and]] [TBD]

     [WHEREAS, Guarantor is a wholly-owned Subsidiary of Capital which has
agreed to execute a Guaranty of even date herewith (the “Guaranty”) secured by
the Mortgaged Property which Guaranty will secure the new Loan; and] [TBD]

     WHEREAS, as a condition of, and in order to consummate the Loan for [the
acquisition of the Project Property] [the improvements to the [Project
Property/Mortgaged Property]], New Borrower desires to become party to the
Credit Agreement.

     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Old Borrowers, the New
Borrower and GMAC agree as follows:

     1.     Joinder. The New Borrower hereby agrees to become a Borrower under
the Credit Agreement and agrees to assume all obligations and be bound by all of
the terms, conditions and covenants thereof all with the same effect as if such
documents had been

C-1



--------------------------------------------------------------------------------



 



executed as of the original date of the Credit Agreement (the “Closing Date”).
Concurrently with the execution of this Joinder Agreement the undersigned has
become a party to the Other Agreements [LIST THOSE DOCUMENTS EXECUTED BY THE
REAL ESTATE SUBSIDIARIES], and agrees to be bound thereby as if it had been a
party to each such document all with the effect as if such documents had been
executed on the Closing Date.

     2.     Loan Documents. Except as otherwise provided in Section 3.01 of the
Credit Agreement, the following documents and information shall be delivered to
GMAC, in form and substance acceptable to GMAC, concurrently with this Joinder
Agreement, which shall be deemed “Other Agreements” under the Credit Agreement
and for all other purposes:

          (a) Joinder Agreement. Executed original of the Joinder Agreement
pursuant to which the New Borrower utilizing the proceeds of each Loan agrees to
become a Borrower under the Credit Agreement.

          (b) Mortgage. The New Borrower or Guarantor, as applicable, which is
the mortgagor will own the respective Mortgaged Property in fee simple and shall
execute a Mortgage which when recorded will grant to GMAC a first priority
security interest in each parcel of Mortgaged Property securing all present and
future Loans.

          (c) Guaranty. To the extent the proceeds of any Loan are being used to
improve Project Property which is not the Mortgaged Property or purchase real
property that is not the Mortgaged Property, the owner of such Mortgaged
Property shall execute a Guaranty.

          (d) Financing Statements. UCC fixture filings for each parcel of
Mortgaged Property.

          (e) Note. Note properly executed by the New Borrower.

          (f) Use of Proceeds. (i) In the case of a Construction Loan, evidence
that the proceeds of the Construction Loan shall be used for the construction of
the proposed improvements to the Project Property identified by New Borrower or
(ii) in the case of an Acquisition Loan, evidence that the proceeds of the
Acquisition Loan shall be used to purchase the fee interest in the real property
identified by New Borrower.

          (g) Title Policy. For each new parcel of Mortgaged Property, an ALTA
loan policy of title insurance issued by the Title Company, with all premiums
having been paid in full, with aggregate liability limits of not less than the
Loan amount applicable to such Mortgaged Property, insuring GMAC’s interest
under the mortgage, subject only to such defects and exceptions as will have
been approved by GMAC in its sole, absolute discretion and containing such
endorsements as GMAC shall require. Such title insurance policies will insure
that marketable legal title is vested in fee simple absolute in the applicable
Borrower, or Guarantor, that the mortgage or deed of trust constitutes a first
lien on the real property securing such Loan, and that there are no recorded or
unrecorded Liens encumbering such property, except such Liens as are approved in
writing by GMAC.

C-2



--------------------------------------------------------------------------------



 



          (h) Survey. A current ALTA survey with respect to each new parcel of
Mortgaged Property, with each such survey to be certified to GMAC in form
satisfactory to GMAC in its sole, absolute discretion.

          (i) Appraisal. An MAI appraisal with respect to each new parcel of
Mortgaged Property (including, without limitation, a fee simple appraisal value
and a leased fee appraisal value) by an appraiser acceptable to GMAC and, in
form and substance acceptable to GMAC. If the Project Property is the Mortgaged
Property or if GMAC has made other loans that are secured by the Project
Property, the appraisal shall appraise such property with and without the
proposed improvements.

          (j) Plans and Specifications. For each Construction Loan, a complete
set of plans and specifications for said improvements relating to such
Construction Loan, which plans and specifications for said improvements are to
be in full compliance with all building codes and ordinances of the city or
county where the improvements are to be constructed and all restrictions, if
any, of the subdivision where the improvements are to be constructed.

          (k) Architect’s Certificate. For each Construction Loan, a certificate
of the architect preparing the plans and specifications (“Architect”)
satisfactory to GMAC that:

                     (i) the Project Property is now, and upon construction of
the improvements in accordance with the plans and specifications will be, in
compliance with all applicable building and zoning laws, ordinances, rules and
regulations, without regard to and independently of any other property;      
               (ii) any and all required licenses and permits for and approvals
of the Construction Project and improvements have been or will be issued by all
governmental authorities and agencies (federal, state and local) and are or will
be in full force and effect; and                      (iii) all utilities and
municipal services necessary for the improvements are available at the Project
Property, and all permissions, permits and licenses required to tie the Project
Property and improvements into such utilities and services have been or will be
obtained on an unconditional basis including, without limitation, all necessary
telephone, electric, gas, water, sewer and drainage permits.

          (l) Cost Analysis. For each Construction Loan, a cost analysis (“Cost
Analysis”) setting forth all expenses and costs which either have been incurred
or Borrowers reasonably estimate will be incurred, and all reserves, if any, to
be established and maintained in connection with the construction of the
improvements.

          (m) Permits. For each Construction Loan, true and complete copies of
any and all required licenses and permits for and approvals of the proposed
improvements have been issued by all governmental authorities and agencies
(federal, state and local).

          (n) Construction Contract. For each Construction Loan, a copy of the
applicable site-work or construction contract with the contractor who will
perform the site-work or construct the improvements (each a “Contractor”, and
each construction contract a

C-3



--------------------------------------------------------------------------------



 



“Construction Contract”). In addition, If the Project Property is the Mortgaged
Property or if GMAC has made other loans that are secured by the applicable
Project Property, Borrowers shall (a) execute and deliver to GMAC an Assignment
of Borrower’s Interest in Construction Documents, and (b) cause to be executed
by each Contractor and delivered to GMAC, a Contractor Consent and Agreement and
an Agreement of Subordination of Lien by Contractor.

               (o)     Opinion. GMAC will have received an opinion of counsel as
to Capital, the particular Borrower and any Guarantor prior to making any Loan.

               (p)     Environmental Assessment. An environmental assessment
report (at the expense of Borrowers), including Phase I and Phase II assessments
(when recommended by the Phase I assessment), from a qualified engineering firm
or other qualified consultant acceptable to GMAC with respect to an
environmental assessment of the new Mortgaged Property, in form and substance
acceptable to GMAC including, without limitation, environmental condition of
such Mortgaged Property acceptable to GMAC.

               (q)     Soil Report. If the Project Property is the new Mortgaged
Property or if GMAC has made other loans that are secured by the applicable
Project Property, an assessment of the soil comprising the Project Property
performed by a licensed soil engineer reasonably satisfactory to GMAC indicating
that all areas on which any improvements are to be located are either sufficient
for the construction of same thereon or can be made sufficient through specific
engineering and earth-moving work described therein, the cost of which is
included in the Cost Analysis.

               (r)     Pay-off. Executed Pay-off Letter and evidence of the
release of all Liens on each parcel of new Mortgaged Property.

               (s)     Resolutions. A certified copy of the resolutions of the
Board of Directors/Managers of the respective New Borrower and Guarantor, as
applicable, evidencing approval of this Agreement, the Mortgage, the Note, the
Guaranty, the other Loan Documents and the other matters contemplated hereby.

               (t)     Secretary’s Certificate. A signed copy of a certificate
of the Secretary or an Assistant Secretary of each New Borrower and each
Guarantor, as applicable, which shall certify to (i) the Organizational
Documents of such New Borrower or such Guarantor, (ii) Operating Documents of
such New Borrower or such Guarantor, and (iii) the names of the officers of the
New Borrower or Guarantor authorized to sign this Agreement and the Other
Agreements to which such New Borrower or such Guarantor is a party and the
certificates to be delivered pursuant to this Agreement, together with the true
signatures of such officers. GMAC may conclusively rely on such certificate
until it shall receive a further certificate of the Secretary or Assistant
Secretary of the applicable New Borrower or Guarantor canceling or amending the
prior certificate and submitting the signatures of the officers named in such
further certificate.

               (u)     Compliance With Mechanic’s Lien Statutes. If the Project
Property is the Mortgaged Property or if GMAC has made other loans that are
secured by the applicable Project Property, evidence satisfactory to GMAC of the
owner of the Project Property’s compliance with

C-4



--------------------------------------------------------------------------------



 



all applicable mechanic’s lien statutes, including the filing of a notice of
commencement if applicable in the State in which the Project Property is
located.

               (v)     Other Agreements. Such other documents, agreements,
certificates and opinions as GMAC may request.

          3.     Representations, Warranties and Covenants of Borrowers. The
Borrowers hereby jointly and severally represent and warrant to GMAC:

               a.     The execution and delivery of this Joinder Agreement, the
Credit Agreement and the Other Agreements (collectively, the “Loan Documents”)
and the performance by Borrowers of their obligations hereunder are within each
Borrower’s powers and authority, have been duly authorized by all necessary
action and do not and will not contravene or conflict with the Organizational
Documents or Operating Documents of any Borrower. The Organizational Documents
and Operating Documents of the Old Borrowers remain in full force and effect and
have not been revoked, amended, or modified in any other manner since they were
delivered to GMAC.

               b.     The Loan Documents constitute legal, valid and binding
obligations enforceable in accordance with their terms against Borrowers, and
Borrowers expressly reaffirm each of their obligations under the Loan Documents,
including, without limitation, Borrowers’ Liabilities. Borrowers further
expressly acknowledge and agree that GMAC has a valid, duly perfected, first
priority and fully enforceable security interest in and Lien against each parcel
of Mortgaged Property, except as otherwise set forth in the Loan Documents.
Borrowers hereby agree not to dispute the validity or enforceability of the Loan
Documents or any of their respective obligations thereunder, or the validity,
priority, enforceability or extent of GMAC’s security interest in or Lien on any
parcel of Mortgaged Property in any judicial, administrative or other
proceeding;

               c.     No consent, order, qualification, validation, license,
approval or authorization of, or filing, recording, registration or declaration
with, or other action in respect of, any governmental body, authority, bureau or
agency or other Person is required (which has not been obtained) in connection
with the execution, delivery or performance of, or the legality, validity,
binding effect or enforceability of, this Joinder Agreement;

               d.     The execution, delivery and performance of this Joinder
Agreement by Borrowers does not and will not violate any law, governmental
regulation, judgment, order or decree applicable to any Borrower and does not
and will not violate the provisions of, or constitute a default or any event of
default under, or result in the creation of any security interest or lien upon
any property of any Borrower pursuant to, any indenture, mortgage, instrument,
contract, agreement or other undertaking to which any Borrower is a party or is
subject or by which any Borrower or any of such Borrower’s real or personal
property may be bound;

               e.     No Event of Default exists under the Credit Agreement or
the Other Agreements; and

               f.     Upon the date of this Joinder Agreement, Borrowers hereby
reaffirm all covenants, representations and warranties made in the Credit
Agreement and the Other

C-5



--------------------------------------------------------------------------------



 



Agreements, and agree that all such covenants, representations and warranties
shall be deemed to have been remade as of the date of this Joinder Agreement.

[TO BE REVISED AS NECESSARY TO INCLUDE GUARANTOR, IF ANY]

          4.     Reference to the Effect on the Credit Agreement.

               a.     References. Upon the date of this Joinder Agreement and on
and after the date hereof, each reference in the Credit Agreement to “this
Credit Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall
mean and be a reference to the Credit Agreement, as modified hereby.

               b.     Ratification. Except as specifically modified above, the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect,
and are hereby ratified and confirmed.

               c.     No Waiver. The execution, delivery and effectiveness of
this Joinder Agreement shall not operate as a waiver of any right, power or
remedy of GMAC, nor constitute a waiver of any provision of the Credit Agreement
or any other documents, instruments or agreements executed and/or delivered in
connection therewith (except as expressly set forth herein). Nothing herein
shall constitute a waiver by GMAC of any existing or hereafter arising default
or Event of Default nor shall GMAC’s execution and delivery of this Joinder
Agreement establish a course of dealing among GMAC, the Borrowers or any other
obligor or in any other way obligate GMAC to hereafter provide any further
consents, waivers or modifications with respect to the Credit Agreement.

          5.     Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such a manner so as to be effective and valid
under applicable law, but if any provision of any such document is held to be
prohibited by or invalid under applicable law, such provision or provisions
shall be ineffective only to the extent of such provision or invalidity, without
invalidating the remainder of such document.

          6.     Successors and Assigns. All covenants and agreements contained
in this Joinder Agreement by or on behalf of any of the parties hereto will bind
and inure to the benefit of the respective successors and assigns of the parties
hereto whether or not so expressed.

          7.     Governing Law. This Joinder Agreement shall be governed by and
construed in accordance with the internal laws (as opposed to the conflict of
law provisions) of the State of Michigan.

          8.     Headings. Section headings in this Joinder Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Joinder Agreement for any other purpose.

          9.     Time of Essence. Time is of the essence with respect to each
and every provision of this Joinder Agreement.

C-6



--------------------------------------------------------------------------------



 



          10.     Expenses. Borrowers shall pay all of the fees and expenses of
GMAC incurred in connection with this Joinder Agreement and the transactions
contemplated hereby.

          11.     No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Joinder Agreement. In the event
an ambiguity or question of intent or interpretation arises, this Joinder
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Joinder Agreement.

          12.     Counterparts. This Joinder Agreement may be executed in one or
more counterparts, each of which taken together shall constitute one and the
same instrument, admissible into evidence.

[SIGNATURE PAGE FOLLOWS]

C-7



--------------------------------------------------------------------------------



 



(Signature Page to Joinder Agreement)

     IN WITNESS WHEREOF, the Borrowers have caused this Joinder Agreement to be
executed and delivered by its officer thereunto duly authorized on
               ,                .

        CAPITAL AUTOMOTIVE L.P., as   Representative of, and intending to
legally   bind, each of the Old Borrowers

        By: Capital Automotive REIT, a Maryland     real estate investment trust
    Its: General Partner

        By:

--------------------------------------------------------------------------------

  Its:

--------------------------------------------------------------------------------

        [NAME/STATE OF ORGANIZATION     OF NEW SUBSIDIARY]  

        By:

--------------------------------------------------------------------------------

  Its:

--------------------------------------------------------------------------------

        GENERAL MOTORS ACCEPTANCE     CORPORATION  

        By:

--------------------------------------------------------------------------------

  Its:

--------------------------------------------------------------------------------

C-8



--------------------------------------------------------------------------------



 



EXHIBIT D
to
Construction Credit Agreement

Form of Guaranty

GUARANTY

          THIS GUARANTY (“Guaranty”) is executed and delivered as of
                    , 200    , by                     , a
                    [corporation/limited liability company/limited partnership]
(the “Guarantor”), in favor of GENERAL MOTORS ACCEPTANCE CORPORATION, a Delaware
corporation (“GMAC”).

W I T N E S S E T H:

          WHEREAS, pursuant to that certain Construction Credit Agreement dated
as of                     , 2003 (as amended, modified or restated from time to
time, the “Credit Agreement”) among GMAC, Capital Automotive L.P. a Delaware
limited partnership (“Capital”),                     , a
                    [INSERT NAME OF BORROWER] (the “Real Estate Subsidiary”),
and certain affiliates of Capital, GMAC has made certain financial
accommodations to the Real Estate Subsidiary and Capital (collectively, the
“Borrowers”) evidenced by that certain Note dated as of                     in
the original principal amount of $                     payable by Borrowers to
the order of GMAC (as amended, modified or restated from time to time, together
with all renewals and substitutions thereof, the “Note”), as set forth in the
Note;

          WHEREAS, as an affiliate of the Real Estate Subsidiary and a
subsidiary of Capital, Guarantor will derive direct and indirect economic
benefits from the continued availability of financial accommodations to the
Borrowers; and

          WHEREAS, in connection with the financial accommodations provided by
GMAC to the Borrowers as set forth in the Note and as a condition precedent
thereto, GMAC is requiring that the Guarantor shall have executed and delivered
this Guaranty.

          NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, and to induce GMAC to enter into the Note, it is agreed
as follows:

          1.     DEFINITIONS. Capitalized terms used herein shall have the
meanings assigned to them in the Credit Agreement, unless the context otherwise
requires or unless otherwise defined herein. References to this “Guaranty” shall
mean this Guaranty, including all amendments, modifications and supplements and
any exhibits or schedules to any of the foregoing, and shall refer to the
Guaranty as the same may be in effect at the time such reference becomes
operative.

D-1



--------------------------------------------------------------------------------



 



          2.     THE GUARANTY. The Guarantor hereby agrees as follows:

          2.1     Guaranty of Borrower’s Obligations. Guarantor hereby
unconditionally guarantees to GMAC, and its respective successors, endorsees,
transferees and assigns, the prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of all of the Borrowers’ obligations
and all other liabilities of any kind of Borrowers arising under the Credit
Agreement and/or the Note plus all costs, fees and expenses of enforcement and
collection under this Guaranty, including, but not limited to, reasonable
attorney’s fees (collectively, the “Guarantor’s Obligations”). Guarantor agrees
that this Guaranty is a guaranty of payment and performance and not of
collection and that Guarantor’s Obligations under this Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:

               (a)     the genuineness, validity, regularity, enforceability or
any future amendment of, or change in, Guarantor’s Obligations, the Credit
Agreement, the Note, the Loan Documents or any other agreement, document or
instrument to which any Borrower and/or Guarantor are or may become a party with
GMAC in connection therewith;

               (b)     the absence of any action to enforce this Guaranty or any
other Loan Document or the waiver or consent by GMAC with respect to any of the
provisions thereof;

               (c)     the existence, value or condition of, or failure to
perfect GMAC’s security interest against, any security for the liabilities,
obligations and agreements by the Borrowers under the Note or the Credit
Agreement (collectively, the “Obligations”) or any action, or the absence of any
action, by GMAC in respect thereof (including, without limitation, the release
of any such security); or

               (d)     any other action or circumstances which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being agreed by Guarantor that its obligations under this Guaranty shall not
be discharged until the payment and performance, in full, of all the
Obligations. Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations. Guarantor expressly waives all
rights he may have, now or in the future, under any statute, or at common law,
or at law or in equity, or otherwise, to compel GMAC to proceed in respect of
the Obligations against any Borrower or any other party or against any security
for the payment and performance of the Obligations before proceeding against, or
as a condition to proceeding against, Guarantor. Guarantor agrees that any
notice or directive given at any time to GMAC which is inconsistent with the
waiver in the immediately preceding sentence shall be null and void and may be
ignored by GMAC, and, in addition, may not be pleaded or introduced as evidence
in any litigation relating to this Guaranty for the reason that such pleading or
introduction would be at variance with the written terms of this Guaranty,
unless GMAC has or has specifically agreed otherwise in writing. It is agreed
between Guarantor and GMAC that the foregoing waivers are of the essence of the
transaction contemplated by the Loan Documents and that, but for this Guaranty
and such waivers, GMAC would decline to make or continue to make the Loans
evidenced by the Loan Documents.

          2.2     Demand by GMAC. In addition to the terms of the Guaranty set
forth in Section 2.1 hereof, and in no manner imposing any limitation on such
terms, it is expressly

D-2



--------------------------------------------------------------------------------



 



understood and agreed that if the then outstanding principal amount of the
Obligations (together with all accrued interest thereon) are declared to be
immediately due and payable in accordance with the terms of the Note, then,
Guarantor shall upon demand in writing therefor by GMAC to Guarantor, pay to the
holders of the Obligations the entire amount of Guarantor’s Obligations due and
owing to such holders under this Guaranty. Payment by Guarantor shall be made to
GMAC to be credited and applied upon the Obligations, in immediately available
federal funds to an account(s) designated by GMAC or at the address set forth
herein for the giving of notice to GMAC or at any other address that may be
specified in writing from time to time by GMAC.

          2.3     Enforcement of Guaranty. This is a guaranty of payment and not
of collection. In no event shall GMAC have any obligation (although it is
entitled at its option) to proceed against any Borrower or any other person or
any real or personal property pledged to secure the Obligations before seeking
satisfaction from Guarantor, and GMAC may proceed, prior or subsequent to, or
simultaneously with, the enforcement of GMAC’s rights hereunder, to exercise any
right or remedy which it may have against any property, real or personal, as a
result of any lien it may have as security for all or any portion of the
Obligations.

          2.4     Waiver. In addition to the waivers contained in Section 2.1
hereof, Guarantor waives and agrees that he shall not at any time insist upon,
plead or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshalling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantor of its obligations
under, or the enforcement by GMAC of, this Guaranty. Guarantor hereby waives
diligence (whether for non-payment or protest or of acceptance, maturity,
extension of time, change in nature or form of the Obligations, acceptance of
further security, release of further security, composition or agreement arrived
at as to the amount of, or the terms of, the Obligations, notice of adverse
change in any Borrower’s financial condition or any other fact which might
materially increase the risk to Guarantor), presentment and demand with respect
to any of the Obligations or all other demands whatsoever and waives the benefit
of all provisions of law which are or might be in conflict with the terms of
this Guaranty. Guarantor represents, warrants and agrees that, as of the date of
this Guaranty, its obligations under this Guaranty are not subject to any
defense against GMAC or any Borrower of any kind. Guarantor further agrees that
its obligations under this Guaranty shall not be subject to any counterclaims,
offsets or defenses against GMAC or against any Borrower of any kind which may
arise in the future other than those arising due to the willful misconduct or
gross negligence of GMAC.

          2.5     Benefits of Guaranty. The provisions of this Guaranty are for
the benefit of GMAC and its successors, transferees, endorsees and assigns, and
nothing herein contained shall impair, as among the Borrowers and GMAC, the
Obligations under the Loan Documents. In the event all or any part of the
Obligations are transferred, indorsed or assigned by GMAC to any person or
persons in accordance with the provisions of the Note, any reference to “GMAC”
herein shall be deemed to refer equally to such person or persons.

D-3



--------------------------------------------------------------------------------



 



          2.6     Modification of Loan Documents, Etc. If GMAC shall at any time
or from time to time, with or without the consent of, or notice to, Guarantor:

               (a)     change or extend the manner, place or terms of payment
of, or renew or alter all or any portion of, the Obligations;

               (b)     take any action under or in respect of the Loan Documents
in the exercise of any remedy, power or privilege contained therein or available
to it at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;

               (c)     amend or modify, in any manner whatsoever, the Loan
Documents;

               (d)     extend or waive the time for any of Guarantor’s, any
Borrower’s or any other person’s performance of, or compliance with, any term,
covenant or agreement on its part to be performed or observed under the Loan
Documents, or waive such performance or compliance or consent to a failure of,
or departure from, such performance or compliance;

               (e)     take and hold security or collateral for the payment of
the Obligations guaranteed hereby or sell, exchange, release, dispose of, or
otherwise deal with, any property pledged, mortgaged or conveyed, or in which
GMAC has been granted a lien, to secure any indebtedness of Guarantor or any
Borrower to GMAC;

               (f)     release anyone who may be liable in any manner for the
payment of any amounts owed by Guarantor or any Borrower to GMAC;

               (g)     modify or terminate the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of Guarantor
or any Borrower are subordinated to the claims of GMAC; and/or

               (h)     apply any sums by whomever paid or however realized to
any amounts owing by Guarantor or any Borrower to GMAC in such manner as GMAC
shall determine in its discretion;

then GMAC shall not incur any liability to Guarantor pursuant hereto as a result
thereof, and no such action shall impair or release Guarantor’s Obligations.

          2.7     Reinstatement. This Guaranty shall remain in full force and
effect and continue to be effective in the event any petition be filed by or
against any Borrower or any Guarantor for liquidation or reorganization, in the
event any Borrower or any Guarantor becomes insolvent or makes an assignment for
the benefit of creditors or in the event a receiver or trustee be appointed for
all or any significant part of any Borrower’s or Guarantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by GMAC, whether as a “voidable preference”, “fraudulent conveyance”,
or otherwise, all as though such payment or performance had not been made. In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

D-4



--------------------------------------------------------------------------------



 



          2.8     Subrogation. Guarantor shall not exercise any rights which it
may have acquired by way of subrogation under this Guaranty, by any payment made
hereunder or otherwise nor shall Guarantor seek any reimbursement from any
Borrower in respect of payments made by Guarantor hereunder, unless and until
all of the Obligations shall have been paid to GMAC and discharged, in full, and
if any payment shall be made to Guarantor on account of such subrogation or
reimbursement rights at any time when the Obligations shall not have been paid
and discharged in full, each and every amount so paid shall forthwith be paid to
GMAC to be credited and applied against the Obligations, whether matured or
unmatured.

               (a)     If, pursuant to applicable law, Guarantor, by payment or
otherwise, becomes subrogated to all or any of the rights of GMAC under any of
the Loan Documents, the rights of GMAC to which Guarantor shall be subrogated
shall be accepted by Guarantor “as is” and without any representation or
warranty of any kind by GMAC, express or implied, with respect to the legality,
value, validity or enforceability of any of such rights, or the existence,
availability, value, merchantability or fitness for any particular purpose of
any collateral and shall be without recourse to GMAC.

               (b)     If GMAC may, under applicable law, proceed to realize its
benefits under any of the Loan Documents giving GMAC a lien upon any collateral,
whether owned by any Borrower or by any other person, either by judicial
foreclosure or by non-judicial sale or enforcement, GMAC may, at its sole
option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Guaranty. If, in the
exercise of any of its rights and remedies, GMAC shall forfeit any of its rights
or remedies, including its right to enter a deficiency judgment against the
Borrower or any other person, whether because of any applicable laws pertaining
to “election of remedies” or the like, Guarantor hereby consents to such action
by GMAC and waives any claim based upon such action, even if such action by GMAC
shall result in a full or partial loss of any rights of subrogation which
Guarantor might otherwise have had but for such action by GMAC. Any election of
remedies which results in the denial or impairment of the right of GMAC to seek
a deficiency judgment against any Borrower shall not impair Guarantor’s
obligation to pay the full amount of Guarantor’s Obligations hereunder. In the
event GMAC shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, GMAC may bid all or less then the amount
of the Obligations and the amount of such bid need not be paid by GMAC but shall
be credited against the Obligations. The amount of the successful bid at any
such sale, conducted in a commercially reasonable manner, whether GMAC or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Guaranty (subject, in all
cases to the limitations set forth herein), notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which GMAC might otherwise be entitled but for
such bidding at any such sale.

          2.9     Continuing Guaranty. Guarantor agrees that this Guaranty is a
continuing guaranty and shall remain in full force and effect until the payment
and performance in full of the Obligations.

D-5



--------------------------------------------------------------------------------



 



          2.10     Security. As security for the payment and performance of
Guarantor’s Obligations under this Guaranty, Guarantor hereby grants to GMAC a
security interest in certain real property in accordance with that certain Deed
of Trust, Mortgage, Leasehold Mortgage, Leasehold Deed of Trust Security
Agreement, Fixture Filing, Assignment and Leases and Rents and Financing
Statement of even date herewith made by Guarantor in favor of GMAC.

          3.     DELIVERIES. IN A FORM SATISFACTORY TO GMAC, GUARANTOR SHALL
DELIVER TO GMAC, CONCURRENTLY WITH THE EXECUTION OF THIS GUARANTY AND THE NOTE,
SUCH OF THE LOAN DOCUMENTS AND OTHER INSTRUMENTS, CERTIFICATES AND DOCUMENTS AS
ARE REQUIRED TO BE DELIVERED BY GUARANTOR TO GMAC UNDER THE CREDIT AGREEMENT.

          4.     REPRESENTATIONS AND WARRANTIES. To induce GMAC to make the loan
as provided in the Note, Guarantor makes the following representations and
warranties to GMAC, each and all of which shall survive the execution and
delivery of this Guaranty:

          4.1     Review of Guaranty and Loan Documents. Guarantor has reviewed
each of the terms and conditions of this Guaranty and each of the other Loan
Documents, including, without limitation, the Credit Agreement and the Note.

          4.2     Financial Benefit to Guarantor. Guarantor, as an affiliate of
each Borrower engaged in a common enterprise, is deriving a material financial
benefit from GMAC’s making and/or GMAC’s continuing to make the Loans to the
Borrowers.

          4.3     Enforceability. Each obligation under this Guaranty is legal,
valid, binding and enforceable against Guarantor in accordance with all of its
respective terms and conditions, subject to the effect of bankruptcy and other
laws affecting the rights of creditors generally.

          4.4     Litigation. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, before or by any court or other governmental
authority, pending, or, to the knowledge of Guarantor, threatened against or
affecting Guarantor or any of its property.

          5.     PERMITTED ASSIGNMENT BY GMAC. GMAC may freely assign its rights
and delegate its duties under this Guaranty, but no such assignment or
delegation shall increase or diminish Guarantor’s Obligations hereunder. The
consent of Guarantor shall not be required for any such assignment or delegation
and failure to give notice shall not effect the validity or enforceability of
any such assignment or delegation or this Guaranty or subject GMAC to any
liability.

          6.     FURTHER ASSURANCES. Guarantor agrees, upon the written request
of GMAC, to execute and deliver to GMAC, from time to time, any additional
instruments or documents reasonably considered necessary by GMAC to cause this
Guaranty to be, become or remain valid and effective in accordance with its
terms.

          7.     PAYMENTS FREE AND CLEAR OF TAXES. All payments required to be
made by Guarantor hereunder shall be made to GMAC free and clear of, and without
deduction for, any and all present and future taxes, withholdings, levies,
duties, and other governmental charges (“Taxes”). Upon request by GMAC,
Guarantor shall furnish to GMAC a receipt for any

D-6



--------------------------------------------------------------------------------



 



Taxes paid by Guarantor pursuant to this Section 7 or, if no Taxes are payable
with respect to any payments required to be made by Guarantor hereunder,
evidence reasonably acceptable to GMAC that no such Taxes are payable. If Taxes
are paid by GMAC, Guarantor will upon demand of GMAC, and whether or not such
Taxes shall be correctly or legally asserted, indemnify GMAC for such payments,
together with any interest, penalties and expenses in connection therewith plus
interest thereon at the rate specified in the Note (calculated as if such
payments constituted overdue amounts of principal as of the date of the making
of such payments).

          8.     MISCELLANEOUS.

          8.1     Entire Agreement; Amendments. This Guaranty, together with the
other Loan Documents, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to a guaranty of the loans and advances under the Loan Documents and/or
the Obligations and may not be amended or supplemented except by a writing
signed by Guarantor and GMAC.

          8.2     Headings. The headings in this Guaranty are for convenience of
reference only and are not part of the substance of this Guaranty.

          8.3     Severability. In the event that any one or more of the
provisions contained in this Guaranty shall be determined to be invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision or provisions in every other respect and
the remaining provisions of this Guaranty shall not be in any way impaired.

          8.4     Notices. Whenever it is provided herein that any notice,
demand, request, consent, approval, declaration or other communication shall or
may be given to or served upon any of the parties by another, or whenever any of
the parties desires to give or serve upon another any such communication with
respect to this Guaranty, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and delivered as follows:



       (a)     If to GMAC, at:

  General Motors Acceptance Corporation Mail Code B10-C76 200 Renaissance Center
Detroit, Michigan 48265-2000
Attn: David E. Ehlers Telecopy No. (313) 974-7683

D-7



--------------------------------------------------------------------------------



 

          With a copy to:           Vedder, Price, Kaufman & Kammholz    
Suite 2300     222 North LaSalle Street     Chicago, Illinois 60601     Attn:
Michael A. Nemeroff, Esq.     Telephone No.: (312) 609-7858     Telecopier No.:
(312) 609-5005



       (b)     If to Guarantor, at

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Telephone No.:

--------------------------------------------------------------------------------

Telecopier No.:

--------------------------------------------------------------------------------

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly given or served on the date on which personally delivered, in
person, by delivery service or by overnight courier service, with receipt
acknowledged, the date of telecopy transmission or three (3) Business Days after
the same shall have been deposited with the United States mail, postage prepaid.

          8.5     Binding Effect. This Guaranty shall bind Guarantor and its
respective legatees, successors and assigns and shall inure to the benefit of
GMAC. Guarantor may not assign this Guaranty.

          8.6     Non-Waiver. The failure of GMAC to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against GMAC, nor excuse
Guarantor from its obligations hereunder. Any waiver of any such right or remedy
by GMAC must be in writing and signed by GMAC.

          8.7     Termination. This Guaranty shall terminate and be of no
further force or effect at such time as the Obligations shall be indefeasibly
paid and performed in full and the Note is terminated. Upon such termination,
GMAC shall deliver to Guarantor such documents as Guarantor may reasonably
request to evidence such termination.

          8.8     Governing Law. THE TERMS OF THIS GUARANTY SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF MICHIGAN (EXCLUSIVE OF ANY RULES AS TO CONFLICT OF LAWS) AND THE LAWS
OF THE UNITED STATES APPLICABLE THEREIN. GUARANTOR WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
HEREUNDER, UNDER THE NOTE OR UNDER THE OTHER LOAN DOCUMENTS OR

D-8



--------------------------------------------------------------------------------



 



RELATING TO EACH OF THE FOREGOING. AS PART OF THE CONSIDERATION FOR NEW VALUE
THIS DAY RECEIVED, GUARANTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE STATE OF MICHIGAN AND WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS UPON GUARANTOR, AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO GUARANTOR AT THE ADDRESS PROVIDED
IN SECTION 8.4 ABOVE AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED THREE
(3) BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE UNITED STATES
MAILS, POSTAGE PREPAID. GUARANTOR WAIVES ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.

          8.9     Counterparts. This Guaranty may be executed in any number of
counterparts which shall individually and collectively constitute one agreement.

[SIGNATURE PAGE FOLLOWS]

D-9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty
as of the date first written above.

        GUARANTOR:        

--------------------------------------------------------------------------------

        By:

--------------------------------------------------------------------------------

  Its:

--------------------------------------------------------------------------------

Accepted and acknowledged by:

GENERAL MOTORS ACCEPTANCE
CORPORATION

      By:

--------------------------------------------------------------------------------

  Name:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

 

D-10



--------------------------------------------------------------------------------



 



EXHIBIT E
to

Construction Credit Agreement

FORM OF ASSIGNMENT OF INTEREST IN CONSTRUCTION DOCUMENTS

          THIS ASSIGNMENT, made this      day of                , 200_, by
                    (“Borrower”) and                          (“Tenant”) is to
and for the benefit of GENERAL MOTORS ACCEPTANCE CORPORATION, a Delaware
corporation (“GMAC”).

W I T N E S S E T H:

          WHEREAS, Capital Automotive L.P., a Delaware limited partnership
(“Capital”), and certain subsidiaries of Capital have entered into a
Construction Credit Agreement dated June 23, 2003 with GMAC (as amended or
supplemented from time to time, the “Credit Agreement”), the terms and
provisions of which are incorporated herein by reference, pursuant to which GMAC
has committed to make loans in the maximum principal amount of $100,000,000 (the
“Loan”) to Capital and its subsidiaries;

          WHEREAS, Tenant is the tenant and Borrower is the landlord pursuant to
a written lease (the lease and any amendments thereto are collectively referred
to as the “Lease”) for the property (“Property”) described on Exhibit “1”
attached hereto, which is incorporated herein by reference;

          WHEREAS, on                , 200     Borrower did execute and deliver
to GMAC certain documents for the purpose of evidencing and securing the Loan
(the “Loan Documents”);

          WHEREAS, Tenant did on or about                     enter into a
construction agreement (the “Contract”) with                (“Contractor”) for
the site work and construction of improvements on the Property;

          WHEREAS, Tenant is required to assign its interest in the Construction
Documents (as hereinafter defined) to Borrower pursuant to its Lease.

          WHEREAS, in connection with and as further security for the Loan,
Borrower has agreed to assign to GMAC all of Borrower’s interest in the
Construction Documents; and

          WHEREAS, Borrower and Tenant acknowledge that each will benefit from
the Loan made to Capital.

          NOW, THEREFORE, for and in consideration of the Loans from GMAC to
Capital and other good and valuable consideration, Tenant does hereby transfer,
set over and assign unto Borrower and Borrower does hereby transfer, set over
and assign unto GMAC, all of their respective right, title and interest to, and
under any and all documents and instruments relating to the construction of the
improvements contemplated by the Loan Documents, including, without limitation,
the Contract and any and all other construction contracts, architectural
contracts, engineering contracts, plans, specifications, drawings, surveys,
bonds, permits, licenses and other

E-1



--------------------------------------------------------------------------------



 



governmental approvals (hereinafter collectively called the “Construction
Documents” with any one of the Construction Documents being referred to as a
“Construction Document”).

          THIS AGREEMENT IS MADE in order to additionally secure the payment by
Capital to GMAC of the indebtedness evidenced and secured by the above mentioned
Loan Documents, and the performance by Capital of each and every obligation,
covenant and agreement of Capital contained herein or in the Loan Documents.

          This Assignment is for the purposes of security only, and it does not
and will not operate or have the effect of delegating to Borrower or GMAC any of
Tenant’s duties, responsibilities, or liabilities under any of the Construction
Documents until such time as Borrower or GMAC has so notified the other party to
a Construction Document, if applicable, and has assumed such duties,
responsibilities or liabilities in writing.

          Upon a default by Tenant under the Lease which is not cured as therein
provided, Borrower shall be and is hereby permitted to, at its option, exercise
the rights granted hereunder by notifying one or more of the parties of its
election. Tenant hereby authorizes any other party to any Construction Document
to rely upon notice from Borrower that Tenant is in default under any of the
Lease.

          Upon a default by Borrower under any of the Loan Documents which is
not cured as therein provided, GMAC shall be and is hereby permitted to, at its
option, exercise the rights granted hereunder by notifying one or more of the
parties of its election. Borrower and Tenant hereby authorize any other party to
any Construction Document to rely upon notice from GMAC that Borrower is in
default under any of the Loan Documents or the Loan.

          In the event that both Borrower and GMAC are entitled to exercise
their respective rights hereunder, the rights of Borrower are subject and
subordinate to the rights of GMAC.

          This Assignment shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, legal representatives,
successors and assigns. This instrument shall be construed in all respects under
the laws of the State of Michigan.

          WITNESS the hand and seal of the undersigned the day and year first
above written.

        BORROWER: TENANT:        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        By:

--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------

Its:

--------------------------------------------------------------------------------

Its:

--------------------------------------------------------------------------------

E-2



--------------------------------------------------------------------------------



 



EXHIBIT 1

TO ASSIGNMENT OF INTERESTS IN CONSTRUCTION DOCUMENTS

Legal Description

E-3



--------------------------------------------------------------------------------



 



EXHIBIT F
to
Construction Credit Agreement

FORM OF CONTRACTOR CONSENT AND AGREEMENT

          The undersigned General Contractor (the “Undersigned”) has reviewed
the “Assignment of Interest in Construction Documents” (the “Assignment”) to be
executed and delivered by      (“Borrower”) and       (“Tenant”) to GENERAL
MOTORS ACCEPTANCE CORPORATION (“GMAC”) in connection with the Loan (as defined
in the Assignment). The Undersigned, who has, pursuant to one or more of the
“Construction Documents” (as defined in the Assignment), performed or supplied,
or agreed to perform or supply, certain services, materials, and/or documents in
connection with construction of the improvements referred to in the Assignment,
hereby ratifies the agreements set forth in said one or more of the Construction
Documents and hereby acknowledges and consents to the Assignment. The
Undersigned does hereby warrant and represent to GMAC and Borrower that no
default exists under the terms of any Construction Document between Tenant and
the Undersigned. The Undersigned does hereby agree: (a) that in the event of any
uncured default by Borrower under the terms of the “Loan Documents” (as defined
in the Assignment), GMAC shall be entitled to use without further payment or
charge of any kind any and all plans, specifications, drawings and surveys
prepared or owned by the Undersigned relating to the construction of the
improvements contemplated by said Loan Documents and to enforce any contracts or
other agreements which Tenant has with regard to the Undersigned; (b) that in
the event of any uncured default by Tenant under the “Lease” (as defined in the
Assignment), Borrower shall be entitled to use without further payment or charge
of any kind any and all plans, specifications, drawings and surveys prepared or
owned by the Undersigned relating to the construction of the improvements
contemplated by said Loan Documents and to enforce any contracts or other
agreements which Tenant has with regard to the Undersigned; and (c) that in the
event of any uncured default by Borrower under the terms of said Loan Documents,
the Undersigned shall, upon receipt of written notice and demand of GMAC,
continue performance on behalf of GMAC in accordance with the agreement of the
Undersigned for the performing or supplying of such services, materials and/or
documents; and (d) that in the event of any uncured default by Tenant under the
Lease, the Undersigned shall, upon receipt of written notice and demand of
Borrower, continue performance on behalf of Borrower in accordance with the
agreement of the Undersigned for the performing or supplying of such services,
materials and/or documents; (e) that in the event of any uncured default by
Tenant under the terms of any agreement between Tenant and the Undersigned, then
the Undersigned shall deliver to GMAC and Borrower, by certified United States
mail, postage prepaid, return receipt requested, written notice of such default
and the action required to cure the same, and GMAC and/or Borrower shall have a
reasonable time (but in no event less than ten (10) days after receipt of such
notice) within which GMAC and/or Borrower shall have the right, but not the
obligation, to cure such default, and the delivery of such notice of default and
the failure of GMAC and/or Borrower to cure the same within the time allowed, as
aforesaid, shall be conditions precedent to the exercise of any right or remedy
of the Undersigned arising by reasons of such default; and (f) that the
Undersigned shall not enter into any material modification or amendment of any
agreement between Tenant and the Undersigned without the prior written consent
of Borrower. In the event

F-1



--------------------------------------------------------------------------------



 



that both Borrower and GMAC are entitled to exercise their respective rights
hereunder, the rights of Borrower are subject and subordinate to the rights of
GMAC.

          This Consent and Agreement is given by the Undersigned for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Undersigned, and is intended to induce GMAC to make the Loan
to Capital Automotive L.P., a Delaware limited partnership. This Consent and
Agreement shall automatically terminate with respect to all matters pertaining
to GMAC if no disbursement of any portion of the proceeds of the Loan is ever
made by GMAC or, if disbursement is made, upon repayment in full of the Loan and
release by GMAC of its security therefor.

          WITNESS the hand and seal of the Undersigned, as of the      day of
     , 200    .

        GENERAL CONTRACTOR:         By:

--------------------------------------------------------------------------------

  Name:

--------------------------------------------------------------------------------

  Its:

--------------------------------------------------------------------------------

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
to
Construction Credit Agreement

FORM OF AGREEMENT OF SUBORDINATION OF LIEN BY CONTRACTOR

      STATE OF        

--------------------------------------------------------------------------------

    COUNTY OF        

--------------------------------------------------------------------------------

 

          THIS AGREEMENT is made and entered into effective this the      day of
     , 200_, by the Undersigned in favor of GENERAL MOTORS ACCEPTANCE
CORPORATION, a Delaware corporation (hereinafter referred to as “GMAC”).

          WHEREAS, the Undersigned has recently furnished and/or is now
furnishing, or will in the future furnish, labor, materials, and services to
certain real property located at      , and being more particularly described in
Exhibit “1” attached hereto and specifically incorporated herein by reference
thereto (hereinafter referred to as the “Property”);

          WHEREAS,       (hereinafter referred to as “Tenant”) is the tenant and
      (hereafter referred to as “Borrower”) is the landlord pursuant to a
written lease (the lease and any amendments thereto are collectively referred to
as the “Lease”) for the property described on Exhibit “1” attached hereto
(hereafter referred to as the “Property”), which is incorporated herein by
reference;

          WHEREAS, Tenant is in the process of constructing certain improvements
to the automotive dealership facility on the Property; and

          WHEREAS, Borrower executed or will execute a [Mortgage or Deed of
Trust] to be recorded in the records of      , as amended, mortgaging or
conveying the Property to GMAC to secure a Loan in the amount of $      on the
Property and other obligations of Borrower.

          NOW, THEREFORE, for and in consideration of the sum of TEN DOLLARS
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Undersigned does hereby subordinate in
favor of GMAC, its successors and assigns, any and all liens and/or rights to
claims of lien which the Undersigned may now have or hereafter have against the
Property by reason of having furnished labor, materials, and/or services
expended, including, without limitation, any claims accruing for past, present,
or future materials or services placed or performed, or to be placed or
performed, in conjunction with the Property.

          THE UNDERSIGNED acknowledges and understands that this Subordination
of Lien is executed for the purposes of inducing GMAC to disburse Loan funds
totaling $      secured by the Property pursuant to that certain Construction
Credit Agreement dated as of June 23, 2003 between Capital Automotive L.P., a
Delaware limited partnership (“Capital”), certain subsidiaries of Capital and
GMAC, and of inducing      (“Title Company”) to issue a Policy of Title
Insurance insuring that GMAC has a first priority mortgage loan secured by the

G-1



--------------------------------------------------------------------------------



 



Property; and the Undersigned further acknowledges and understands that
Borrower, GMAC and its agents and attorneys, and Title Company all rely upon
this Subordination of Lien.

          THE UNDERSIGNED warrants and covenants that all subcontractors,
laborers, materialmen, and suppliers employed by the Undersigned in conjunction
with the improvements made to the Property, have subordinated or will
subordinate any claim, demand, or right to a claim of lien against the Property
in favor of GMAC; and the Undersigned further warrants and covenants that the
Undersigned has not and will not assign its claim(s) for payment.

          EACH PERSON executing this instrument further warrants that he has
full authority to execute this Subordination of Lien on behalf of the
Undersigned.

          IN WITNESS WHEREOF, the Undersigned has caused this Subordination of
Lien to be executed under seal, as of the date first above written.

        GENERAL CONTRACTOR:         By:

--------------------------------------------------------------------------------

  Name:

--------------------------------------------------------------------------------

  Its:

--------------------------------------------------------------------------------

Subscribed and sworn to before me this
     day of           , 200_.

 

--------------------------------------------------------------------------------

NOTARY PUBLIC My Commission Expires:   [AFFIX NOTARY SEAL]

G-2



--------------------------------------------------------------------------------



 



EXHIBIT 1

TO SUBORDINATION OF LIEN BY CONTRACTOR

Legal Description

(See Attached)

G-3



--------------------------------------------------------------------------------



 



EXHIBIT H
to
Construction Credit Agreement

FORM OF OPINION OF BORROWER’S COUNSEL

, 200

General Motors Acceptance Corporation
Mail Code B10-C76
200 Renaissance Center
Detroit, Michigan 48265-2000

          Re:     GMAC/Capital Automotive L.P.

Gentlemen:

          Reference is hereby made to that certain Construction Credit Agreement
dated as of June 23, 2003 (the “Credit Agreement”) by and among Capital
Automotive L.P., a Delaware limited partnership (“Capital”), certain real estate
subsidiaries thereof (Capital and the real estate subsidiaries party to the
Credit Agreement are collectively referred to as the “Borrowers”) and General
Motors Acceptance Corporation, a Delaware corporation (“GMAC”). In connection
therewith, we have acted as counsel for       [INSERT NAME OF NEWLY FORMED
BORROWER] (“New Borrower”) [and       (the “Guarantor”)] in connection with the
transactions contemplated by the Credit Agreement [(New Borrower and Guarantor
are collectively referred to as the “Loan Parties”). Unless otherwise indicated,
capitalized terms used herein without definition shall have the respective
meanings set forth in the Credit Agreement.

          Based upon the foregoing, we are of the opinion that:

          1.     New Borrower is a [limited partnership or limited liability
company, as applicable,] validly existing and in good standing under the laws of
the jurisdiction of its organization, as applicable, and New Borrower is duly
qualified to do business as a foreign [     ] in each jurisdiction where it is
required to be qualified.

          2.     Guarantor is a [limited partnership or limited liability
company, as applicable,] validly existing and in good standing under the laws of
the jurisdiction of its organization, as applicable, and Guarantor is duly
qualified to do business as a foreign [     ] in each jurisdiction where it is
required to be qualified.

          3.     The execution and delivery of the agreements listed on
Exhibit A, together with such certificates and instruments executed in
connection therewith (collectively, the “Loan Documents”), by the Loan Parties
and the performance by each Loan Party of its obligations thereunder (i) are
within each Loan Party’s corporate, limited partnership or limited liability
company powers, as applicable, (ii) have been duly authorized by all necessary
corporate, limited partnership or limited liability company action of such Loan
Party, as applicable, (iii) do not contravene (a) any charter, by-laws,
partnership agreement, operating agreement, or other

H-1



--------------------------------------------------------------------------------



 



organizational document, as applicable, of such Loan Party, or (b) any law or
contractual restriction affecting such Loan Party or its properties and (iv) do
not result in or require the creation of any lien or other encumbrance upon or
with respect to any Loan Party’s property, except as may be created in the Loan
Documents.

          4.     No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required for
(i) the due execution, delivery, recordation, consummation and performance by
any Loan Party of the Loan Documents, or (ii) the exercise by GMAC of its rights
and remedies under the Loan Documents.

          5.     The Loan Documents have been duly executed and delivered by
each Loan Party.

          6.     The Loan Documents are the legal, valid and binding obligations
of each Loan Party and are enforceable against each Loan Party, in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
limiting creditors’ rights or equitable principles generally. [EXCEPT OUT
MORTGAGE FOR PURPOSES OF LOCAL STATE LAW]

          7.     Except as set forth on Exhibit B attached hereto, there is no
pending action or proceeding before any court, governmental agency or arbitrator
against or directly involving any Loan Party and, to the best of our knowledge,
there is no threatened action or proceeding affecting any Loan Party or any of
the assets of any Loan Party before any court, governmental agency or arbitrator
which, in any case, may (i) materially and adversely affect the financial
condition or operation of any Loan Party, (ii) which seeks to restrain or would
otherwise have a material adverse effect on the transactions contemplated by the
Loan Documents or (iii) which would affect the validity or enforceability of all
or any of the Loan Documents.

          8.     No Loan Party is not in default under any order, award or
decree of any court, arbitrator, or governmental authority binding upon or
affecting any Loan Party or by which any Loan Party’s assets may be bound or
affected, which default would have a material adverse effect on the business,
operation, assets or condition of any Loan Party, and no such order, award or
decree materially adversely affects the ability of any Loan Party to carry on
its business as currently conducted or the ability of any Loan Party to perform
its obligations under the Loan Documents.

          Our opinion is qualified by reference to (a) the fact that certain
remedial provisions in the Credit Agreement and the Loan Documents may be
rendered invalid or unenforceable by applicable laws, which laws, however, do
not in our opinion make the remedies provided in such documents inadequate for
the realization of the benefits and security intended to be provided thereby and
(b) the effect upon the enforceability of the Loan Documents of bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting generally the
enforcement of creditors’ rights.

          We understand and acknowledge that you are relying on the opinion set
forth herein in entering into the transactions contemplated by the Credit
Agreement.

  Very truly yours,

H-2



--------------------------------------------------------------------------------



 



EXHIBIT 1

LOAN DOCUMENTS

[LIST ALL TRANSACTION DOCUMENTS
TO BE EXECUTED BY EACH LOAN PARTY
IN CONNECTION WITH THE CREDIT AGREEMENT]

H-3



--------------------------------------------------------------------------------



 



EXHIBIT 2

LITIGATION

[TO BE PROVIDED BY LOAN PARTIES’ COUNSEL]

H-4



--------------------------------------------------------------------------------



 



EXHIBIT I
to
Construction Credit Agreement

FORM OF SUBORDINATION AGREEMENT

          This Subordination Agreement (“Agreement”) is executed and effective
as of the      day of      ,       by and between       [INSERT NAME ENTITY
ACTING AS PROPERTY MANAGER] (“Property Manager”) and GENERAL MOTORS ACCEPTANCE
CORPORATION, a Delaware corporation (“GMAC”).

          Reference is made to that certain Construction Credit Agreement dated
as of June 23, 2003 among Capital Automotive L.P., a Delaware limited
partnership (“Capital”), and certain Real Estate Subsidiaries of Capital party
thereto (collectively, the “Borrowers”), and GMAC (as amended, modified or
restated from time to time, the “Credit Agreement”). Capitalized terms used
herein which are not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement.

          The Property Manager (referred to herein as the “Subordinated Party”)
provides, or may in the future provide, certain management, consulting and
professional services to Borrowers. In connection therewith, Borrowers are
obligated, or may in the future become obligated, for certain costs, fees and
expenses of the Subordinated Party in connection with providing such services to
Borrowers (collectively, the “Management Expenses”).

          [The Property Manager is an Affiliate of one or more Borrowers]
[CONFIRM RELATIONSHIP] and as such, will benefit, directly and indirectly, from
certain Loans from GMAC to Borrowers pursuant to the Credit Agreement.

          In order to induce GMAC to make such Loans, the Subordinated Party
hereby (i) subordinates in right of payment any and all indebtedness now or
hereafter owing to the Subordinated Party from Borrowers, including, without
limitation, all Management Expenses, to the prior indefeasible and final payment
in full by Borrowers of Borrowers’ Liabilities outstanding to GMAC under the
Credit Agreement, (ii) agrees not to take any Lien, claim or encumbrance on any
assets of the Borrowers as security for the Management Expenses, (iii) agrees
not to ask, demand, sue for, take or receive payments in respect of indebtedness
of any Borrower to the Subordinated Party, including, without limitation, any
Management Expenses, after the occurrence of an “Event of Default”, and that any
Management Expenses received after an “Event of Default” shall be held in trust
for GMAC and delivered to GMAC upon demand, and (iv) agrees that if GMAC
forecloses on any Lien, including without limitation, the Liens granted to GMAC
in the Mortgaged Property described in the Credit Agreement, GMAC may terminate
the Subordinated Party’s right to perform such management services for Borrowers
and the Subordinated Party’s right to receive any Management Expenses. The
Subordinated Party hereby agrees that GMAC shall not be obligated to provide to
the Subordinated Party notice of any Event of Default under the Credit Agreement
and that any such notice which GMAC may deliver to Borrowers shall for all
purposes be deemed to have also been delivered to the Subordinated Party.

I-1



--------------------------------------------------------------------------------



 



          Each Borrower and the Subordinated Party hereby covenants, agrees,
represents and warrants to GMAC that as long as any Borrowers’ Liabilities
remain outstanding under the Credit Agreement (i) Management Expenses shall
consist only of the reimbursement of expenses actually incurred by the
Subordinated Party and shall not consist of any payments related to the revenue,
profits or financial or operating performance of any Borrower, and
(ii) Borrowers shall not have at any time outstanding or accrued expenses or
other obligations to the Subordinated Party and/or any Affiliates of the
Subordinated Party in excess of an aggregate amount of $50,000.

          The Subordinated Party further agrees that upon any distribution of
the assets or readjustment of the indebtedness of any Borrower whether by reason
of liquidation, composition, bankruptcy, arrangement, receivership, assignment
for the benefit of the Subordinated Party or any other action or proceeding
involving readjustment of all or any of the indebtedness owing to the
Subordinated Party from any Borrower hereby subordinated, or the application of
the assets of any Borrower to the payment or liquidation thereof, GMAC shall be
entitled to receive payment in full of any and all Borrowers’ Liabilities then
owing to GMAC by Borrowers prior to the payment of all or any part of the
indebtedness owing to the Subordinated Party from Borrowers hereby subordinated;
and in order to enable GMAC to enforce its rights hereunder in any such action
or proceeding, GMAC is hereby irrevocably authorized and empowered in its
discretion to make and present for and on behalf of the Subordinated Party such
proofs of claim against Borrowers on account of the indebtedness owing to the
Subordinated Party from Borrowers hereby subordinated as it may deem expedient
or proper and to vote such proofs of claim in any such proceeding and to receive
and collect any and all dividends or other payments or disbursements made
thereon in whatever form the same may be paid or issued and to apply same on
account of any Borrowers’ Liabilities owing to GMAC by Borrower.

          The Subordinated Party further agrees to execute and deliver to GMAC,
such assignments or other documents as may be required in order to enable GMAC
to enforce any and all such claims and to collect any and all dividends or other
payments or disbursements which may be made at any time on account of all or any
part of the indebtedness owing to the Subordinated Party from Borrowers hereby
subordinated.

          In the event that the Subordinated Party shall receive any payment or
distribution with respect to any indebtedness owing to the Subordinated Party
from any Borrower at any time or under any circumstances not permitted by this
Agreement, the Subordinated Party shall hold the same in trust, as trustee, for
GMAC and shall promptly deliver the same to GMAC in precisely the form received
(except for the endorsement or assignment by the Subordinated Party where
necessary) for application to the Borrowers’ Liabilities.

          The Subordinated Party hereby agrees not to assign, transfer, encumber
or subordinate at any time while this Agreement remains in effect any right,
claim or interest of any kind in or to any of the indebtedness owing to the
Subordinated Party from any Borrower hereby subordinated without the prior
written consent of GMAC.

          No renewal or extension of time of payment of Borrowers’ Liabilities
owing by any Borrower to GMAC and no release or surrender of any security for
Borrowers’ Liabilities and no delay in the enforcement of payment of such
obligations or in the enforcement of any remedies

I-2



--------------------------------------------------------------------------------



 



under this Agreement or any Other Agreement and no delay or omission in
exercising any right or power under this Agreement or any Other Agreement shall
in any manner impair or affect the rights of GMAC hereunder. The Subordinated
Party waives notice of the creation, existence, extension and renewal of any and
all of Borrowers’ Liabilities.

          This Agreement shall be a continuing agreement and shall be
irrevocable and shall remain in full force and effect until all of Borrowers’
Liabilities owing by Borrowers to GMAC shall have been finally and indefeasibly
paid in full. This Agreement shall inure to the benefit of GMAC, and its
successors and assigns, and shall bind the Subordinated Party and its successors
and assigns.

THIS AGREEMENT SHALL BE INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS (AND
NOT THE CONFLICT OF LAWS RULES) OF THE STATE OF MICHIGAN GOVERNING CONTRACTS TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE. EACH SUBORDINATED PARTY HEREBY CONSENTS
TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF WAYNE IN THE STATE OF MICHIGAN OR, AT THE SOLE OPTION OF GMAC, IN ANY
OTHER COURT IN WHICH GMAC SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND
WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.
SUBORDINATED PARTY AND EACH BORROWER WAIVES ANY OBJECTION OF FORUM NONCONVENIENS
AND VENUE. SUBORDINATED PARTY AND EACH BORROWER FURTHER WAIVE PERSONAL SERVICE
OF ANY AND ALL PROCESS, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
MESSENGER, CERTIFIED MAIL OR REGISTERED MAIL DIRECTED TO THE PARTY AT THE
ADDRESS SET FORTH BELOW AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON
THE EARLIER OF ACTUAL RECEIPT OR THREE BUSINESS (3) DAYS AFTER THE SAME SHALL
HAVE BEEN POSTED TO SUCH PARTY’S ADDRESS. SUBORDINATED PARTY AND EACH BORROWER
FURTHER WAIVES ANY RIGHT SUCH PARTY MAY OTHERWISE HAVE TO COLLATERALLY ATTACK
ANY JUDGMENT ENTERED AGAINST SUCH PARTY. SUBORDINATED PARTY AND EACH BORROWER
IRREVOCABLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT.

[SIGNATURES FOLLOW]

I-3



--------------------------------------------------------------------------------



 



(Subordination Agreement Signature Page)

          Executed and effective as of the date first above written.

       

--------------------------------------------------------------------------------

    [PROPERTY MANAGER]         By:

--------------------------------------------------------------------------------

  Its:

--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED to this
      day of          , 200

GENERAL MOTORS ACCEPTANCE
CORPORATION

    By:

--------------------------------------------------------------------------------

Its:

--------------------------------------------------------------------------------

I-4



--------------------------------------------------------------------------------



 



CONSENT

The undersigned, as Representative of each of the Borrowers, acknowledges
receipt of a copy of the foregoing Subordination Agreement, consents to all of
the terms and conditions thereof, and agrees that no Borrower will pay any
Management Expenses, except as provided therein. In the event of any breach of
the provisions of this Agreement, Borrowers agree that, in addition to any other
rights and remedies which GMAC may have under the documents, agreements and
instruments evidencing GMAC’s financing arrangements, all of Borrower’s
Liabilities shall, without notice or demand, become immediately due and payable
unless GMAC shall otherwise elect. Borrowers agree to mark their records to
reflect the subordination of all Management Expenses.

              CAPITAL AUTOMOTIVE L.P.               By:   Capital Automotive
REIT, a Maryland         real estate investment trust         Its: General
Partner

              By:  

--------------------------------------------------------------------------------

    Its:  

--------------------------------------------------------------------------------

I-5